EXHIBIT 10.7

 

LEASE

 

between

 

CONTINENTAL BAKER LLC,

a Minnesota limited liability company

 

as LANDLORD

 

and

 

PW POLY CORP.

a Minnesota corporation

 

as TENANT

 

          Premises:                                   Baker City, Oregon        
 

 



--------------------------------------------------------------------------------

LEASE

 

THIS LEASE is made and entered into this 1st day of April, 2004, between
CONTINENTAL BAKER LLC, a Minnesota limited liability company (“Landlord”), and
PW POLY CORP., a Minnesota corporation (“Tenant”).

 

WITNESSETH:

 

In consideration of the rents reserved and the covenants and conditions set
forth herein, Landlord and Tenant agree as follows:

 

I. SUMMARY OF FUNDAMENTAL LEASE TERMS.

 

A. Parties.

 

Landlord:

   Continental Baker LLC

Tenant:

   PW Poly Corp.

 

B. Premises (Paragraph 1).

 

Land, improvements and office, warehouse and manufacturing facilities located in
Baker City, OR, on the real property described in Exhibit A attached.

 

C. Term (Paragraph 4).

 

Twenty (20) Lease Years.

 

D. Rent (Paragraph 5).

 

Basic Rent. $84,000 for the first Lease Year, subject to increases every second
year based upon increases in the consumer price index

 

E. Addresses.

 

  (i) If to Tenant:

 

c/o PW Eagle, Inc.

222 South 9th Street

Suite 2886

Minneapolis, MN 55402

Attention: Dobson West

Federal Tax Identification Number: 41-1642846

 

with a copy to:

 

Fredrikson &Byron PA

4000 Pillsbury Center

200 South Sixth Street

Minneapolis, MN 55402

Attn.: Mary Ranum, Esq.

 



--------------------------------------------------------------------------------

  (ii) If to Landlord:

 

Continental Baker LLC

c/o Bradley Hoyt

253 East Lake Street

Wayzata, MN 55391

Federal Tax Identification Number: Pending

 

with a copy to:

 

Robins, Kaplan, Miller & Ciresi L.L.P.

2800 LaSalle Plaza

800 LaSalle Avenue

Minneapolis, MN 55402-2015

Attention: Steven A. Schumeister, Esq.

 

F Definitions.

 

See Exhibit E attached.

 

1. PREMISES.

 

Landlord hereby leases, lets and demises to Tenant, and Tenant hereby takes and
leases from Landlord, for the term and upon the provisions hereinafter
specified, the land located in Baker City, OR (hereinafter referred to
collectively as the “Premises,” as more particularly described in the
description attached hereto as Exhibit “A,” (the “Land”), together with (a) all
hereditaments, easements, rights-of-way, rights, privileges in and to the Land,
including beneficial easements over other lands (the “Appurtenances”); (b) the
buildings, structures and other improvements now or hereafter constructed on the
Land (collectively, the “Improvements”); and (c) the fixtures, machinery,
equipment and other property described in Exhibit “B” hereto (collectively, the
“Equipment”). Tenant hereby waives and releases any right it may have to
terminate this Lease or its obligations hereunder, except in strict accordance
with this Lease.

 

2. TITLE TO PREMISES AND “AS-IS” CONDITION.

 

(a) Tenant agrees and acknowledges that the Premises are leased in an “as is”
condition as to title and subject to (i) Permitted Encumbrances, (ii) any state
of facts which an accurate survey or physical inspection of the Premises might
show, and all Legal Requirements, including any existing violation of any
thereof without representation or warranty by Landlord. Tenant represents,
warrants, covenants and agrees that it is the former owner and current occupant
of the Premises, with full and complete knowledge as to the condition thereof,
and that Premises are in good and acceptable condition and repair and TENANT
TAKES AND LEASES THE PREMISES “AS IS,” WHERE IS, AND WITH ALL FAULTS. TENANT
AGREES AND ACKNOWLEDGES THAT NEITHER LANDLORD NOR ANY OTHER PERSON ON ITS BEHALF
HAS MADE, NOR SHALL BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PREMISES. THERE ARE, AND WERE, NO VERBAL
REPRESENTATIONS, WARRANTIES, UNDERSTANDINGS, STIPULATIONS, AGREEMENTS OR
PROMISES PERTAINING TO THIS LEASE OR TO THE EXPRESSLY MENTIONED WRITTEN
EXTRINSIC DOCUMENTS NOT INCORPORATED IN WRITING IN THIS LEASE. LANDLORD AND
TENANT

 

2



--------------------------------------------------------------------------------

EXPRESSLY AGREE THAT THERE ARE AND SHALL BE NO IMPLIED WARRANTIES OR
MERCHANTABILITY, HABITABILITY, FITNESS FOR A PARTICULAR PURPOSE OR OF ANY OTHER
KIND ARISING OUT OF THIS LEASE, AND THERE ARE NO WARRANTIES WHICH EXTEND BEYOND
THOSE, IF ANY, EXPRESSLY SET FORTH IN THIS LEASE.

 

(b) To induce Landlord to enter into this Lease, Tenant represents to Landlord
that Tenant has examined the title to the Premises prior to the execution and
delivery of this Lease and has found the same to be satisfactory. Tenant
represents and warrants to Landlord that (i) Tenant has conveyed to Landlord fee
simple title (both legal and equitable) to the Premises and that Tenant has only
the leasehold right of possession and use of the Premises as provided in this
Lease, (ii) the Improvements conform to all material Legal Requirements and all
Insurance Requirements, (iii) all easements necessary or appropriate for the use
or operation of the Premises have been obtained, (iv) all contractors and
subcontractors who have performed work on or supplied materials to the Premises
have been fully paid or are being paid on a current basis as such work
progresses, and all materials and supplies have been fully paid for or are being
paid on a current basis as such work progresses, (v) the Improvements have been
fully completed in all material respects in a quality, workmanlike manner, and
(vi) all Equipment necessary or appropriate for the use or operation of the
Premises has been installed and is presently operative in all material respects.
Landlord acknowledges that Tenant entered into a letter agreement with US Timber
Co. regarding the extension of a spur track across the Premises to the adjacent
parcel owned by US Timber Co. Landlord agrees to allow US Timber Co. to install
the spur track extension on the Premises in a location acceptable to Tenant. All
compensation to be paid by US Timber Co. shall be retained by Tenant. After
completion of reasonable title examination, Landlord agrees to take title to the
parcel of land to be transferred by US Timber Co. as part consideration for the
spur track extension and make that parcel a part of the Premises.

 

(c) To facilitate Tenant’s performance of its obligations hereunder, Landlord
hereby assigns to Tenant, on a non-exclusive, revocable basis and without
recourse or warranty whatsoever, all assignable warranties, guaranties,
indemnities and similar rights (collectively “Warranties”) which Landlord may
have against any manufacturer, seller, engineer, contractor or builder in
respect of any of the Premises. Such assignment shall remain in effect until the
expiration or earlier termination of this Lease, whereupon such assignment shall
cease and all of said Warranties, guaranties, indemnities and other rights shall
automatically revert to Landlord. In confirmation of such reversion Tenant shall
execute and deliver promptly any certificate of other document reasonably
required by Landlord. Landlord shall also retain the right to enforce any
guaranties upon the occurrence of and during the continuance of an Event of
Default. Tenant shall enforce all Warranties in accordance with their respective
terms.

 

3. USE; QUIET ENJOYMENT.

 

(a) Tenant may occupy and use the Premises for office/warehouse/manufacturing
and such other purposes as are permitted by applicable laws, codes and
regulations. Tenant shall not use or occupy or permit any of the Premises to be
used or occupied, nor do or permit anything to be done in or on any of the
Premises, in a manner which would or might (i) violate any Law or Legal
Requirement, (ii) make

 

3



--------------------------------------------------------------------------------

void or voidable or cause any insurer to cancel any insurance required by this
Lease, or make it difficult or impossible to obtain any such insurance at then
current commercially reasonable rates for the permitted uses, (iii) make void or
voidable, cancel or cause to be cancelled or release any of the Warranties, (iv)
cause injury to any of the Improvements or (v) constitute a public or private
nuisance or waste.

 

(b) Subject to the provisions hereof, so long as no Event of Default has
occurred and is continuing, Tenant shall quietly hold, occupy and enjoy the
Premises throughout the Term, without any hindrance, ejection or molestation by
Landlord with respect to matters that arise after the date hereof, provided that
Landlord or its agents may enter upon and examine any of the Premises at such
reasonable times as Landlord may select and upon forty-eight hours prior notice
to Tenant (except in the case of any emergency, in which event no notice shall
be required) for the purpose of inspecting the Premises, verifying compliance or
non-compliance by Tenant with its obligations hereunder and the existence or
non-existence of an Event of Default or event which with the passage of time
and/or notice would constitute an Event of Default, showing the Premises to
prospective Lenders and purchasers and taking such other action with respect to
the Premises as is permitted by any provision hereof.

 

4. TERM.

 

Subject to the provisions hereof, Tenant shall have and hold the Premises for a
term commencing on the date hereof and ending on the last day of the two hundred
fortieth (240th) full calendar month next following the date hereof (the
“Expiration Date”).

 

5. RENT.

 

(a) Tenant shall pay to Landlord, as annual rent for the Premises during the
Term, the amounts determined in accordance with Exhibit “D” hereto (“Basic
Rent”), commencing on the date hereof for the initial month and thereafter, in
advance on the date hereof, and continuing on the first day of each month during
the Term (each such day being a “Basic Rent Payment Date”). Each such rental
payment shall be made, at Landlord’s sole discretion, (i) by a check actually
received by Landlord before the applicable Basic Rent Payment Date, or (ii) by
wire transfer in Federal Funds on the applicable Basic Rent Payment Date. Pro
rata Basic Rent for the initial month shall be paid on the date hereof

 

(b) Tenant shall pay and discharge, as additional rent (collectively,
“Additional Rent”):

 

  (i)

except as otherwise specifically provided herein, all costs and expenses of
Tenant, Landlord and any other Persons specifically referenced herein which are
incurred in connection or associated with (A) the ownership, use, non-use,
occupancy, monitoring, possession, operation, condition, design, construction,
maintenance, alteration, repair or restoration of the Premises, (B) the
performance of any of Tenant’s obligations under this Lease, (C) any sale or
other transfer of the Premises to Tenant under this

 

4



--------------------------------------------------------------------------------

 

Lease, including costs and expenses incurred in connection with the payment of a
Prepayment Premium, (D) any Condemnation proceedings, (E) the adjustment,
settlement or compromise of any insurance claims involving or arising from any
of the Premises, (F) the prosecution, defense or settlement of any litigation
involving or arising from any of the Premises, this Lease, or, in accordance
with the Agreement of Purchase and Sale between the parties, the sale of the
Premises to Landlord, (G) the exercise or enforcement by Landlord, its
successors and assigns, of any of its rights under this Lease, (H) any amendment
to or modification or termination of this Lease made at the request of Tenant,
(I) subject to, and included within the limitation set forth in Paragraph 25(a)
the Costs of Landlord’s counsel incurred in connection with the preparation,
negotiation and execution of this Lease, and the Costs incurred in connection
with any act undertaken by Landlord (or its counsel) at the request of Tenant,
or incurred in connection with any act of Landlord performed on behalf of
Tenant, and (J) any other items specifically required to be paid by Tenant under
this Lease;

 

  (ii) after the date all or any portion of any installment of Rent is due and
not paid by the applicable Basic Rent Payment Date, or date the same is due, an
amount (the “Late Charge”) equal to five percent (5%) of the amount of such
unpaid installment; except that the first Late Charge in any twelve (12) month
period shall not be due and payable unless the amount due has not been received,
in immediately available U.S. funds, within five (5) days following the Base
Rent Payment Date;

 

  (iii) a sum equal to any additional sums (including any late charge, default
penalties, interest and fees of Lender’s counsel) which are payable by Landlord
to any Lender under any Note by reason of Tenant’s late payment or non-payment
of Basic Rent or by reason of an Event of Default; and

 

  (iv) interest at the rate (the “Default Rate”) of five percent (5%) over the
Prime Rate per annum on the following sums until paid in full: (A) all overdue
installments of Basic Rent from the respective due dates thereof, (B) all
overdue amounts of Additional Rent relating to obligations which Landlord shall
have paid on behalf of Tenant, from the date of payment thereof by Landlord, and
(C) all other overdue amounts of Additional Rent, from the date when any such
amount becomes overdue, except that the first interest charge in any twelve (12)
month period shall not be due and payable unless the amount due hasn’t been paid
within five (5) days after the date due.

 

(c) Tenant shall pay and discharge (i) any Additional Rent referred to in
Paragraph 6(b) when the same shall become due, provided that amounts which are
billed

 

5



--------------------------------------------------------------------------------

to Landlord or any third party, but not to Tenant, shall be paid within ten (10)
days after Landlord’s demand for payment thereof, and (ii) any other Additional
Rent, within ten (10) days after Landlord’s demand for payment thereof.

 

(d) In no event shall amounts payable under this Lease exceed the maximum amount
permitted by applicable Law.

 

6. NET LEASE: NON-TERMINABILITY.

 

(a) It is expressly agreed and understood by the parties that this Lease is a
net lease and all Rent and other sums due hereunder shall be paid without notice
or demand and without set-off, counterclaim, recoupment, abatement, suspension,
deferment, diminution, deduction, reduction or defense, and Tenant hereby waives
and releases forever any right to the same.

 

(b) This Lease and the rights of Landlord and the obligations of Tenant
hereunder shall not be affected by any event or for any reason or cause
whatsoever foreseen or unforeseen.

 

(c) The obligations of Tenant hereunder shall be separate and independent
covenants and agreements, all obligations and payments required hereunder shall
continue to be payable in all events (or, in lieu thereof, Tenant shall pay
amounts equal thereto), and the obligations of Tenant hereunder shall continue
unaffected unless the requirement to pay or perform the same shall have been
terminated pursuant to an express provision of this Lease. The obligation to pay
Rent or amounts equal thereto shall not be affected by any collection of rents
by any governmental body pursuant to a tax lien or otherwise that arises through
no fault of Landlord, even though such obligation results in a double payment of
Rent. All Rent payable by Tenant hereunder shall constitute “rent” for all
purposes (including Section 502(b)(6) of the Federal Bankruptcy Code).

 

7. PAYMENT OF IMPOSITIONS.

 

(a) Tenant shall, before interest or penalties are due thereon, pay and
discharge all taxes (including real and personal property, franchise, sales,
use, gross receipts and rent taxes), all charges for any easement or agreement
maintained for the benefit of any of the Premises, all assessments and levies,
all permit, inspection and license fees, all rents and charges for water, sewer,
utility and communication services relating to any of the Premises, all ground
rents and all other public charges whether of a like or different nature, even
if unforeseen or extraordinary, imposed upon or assessed against (i) Tenant,
(ii) Tenant’s possessory interest in the Premises, (iii) the Premises, (iv)
Landlord as a result of or arising in respect of the acquisition, ownership,
occupancy, leasing, use, possession or sale of the Premises to Tenant, any
activity conducted on the Premises, or the Rent, or (v) any Lender by reason of
any Note, Mortgage, Assignment or other document evidencing or securing a Loan
and which (as to this clause (v)) Landlord has agreed to pay (collectively, the
“Impositions”); provided, that nothing herein shall obligate Tenant to pay (A)
income, excess profits or other taxes of Landlord (or Lender) which are
determined on the basis of Landlord’s (or Lender’s) net income or net worth
(unless such taxes are in lieu of or a substitute for any other tax, assessment
or other charge upon or with respect to the Leased which, if it were in effect,
would be payable by

 

6



--------------------------------------------------------------------------------

Tenant under the provisions hereof or by the terms of such tax, assessment or
other charge), (B) any estate, inheritance, succession, gift or similar tax
imposed on Landlord or (C) any capital gains tax imposed on Landlord in
connection with the sale of the Premises to any Person. If any Imposition may be
paid in installments without penalty, Tenant shall have the option to pay such
Imposition in installments; in such event, Tenant shall be liable only for those
installments which accrue or become due and payable during the Term. Tenant
shall prepare and file all tax reports required by governmental authorities
which relate to the Impositions. Upon request of Landlord, Tenant shall deliver
to Landlord (1) copies of all settlements and notices pertaining to the
Impositions which may be issued by any governmental authority within ten (10)
days after Tenant’s receipt thereof, (2) receipts for payment of all taxes
required to be paid by Tenant hereunder within thirty (30) days after the due
date thereof and (3) receipts for payment of all other Impositions within ten
(10) days after Landlord’s request therefor.

 

(b) Tenant shall have the right to contest as set forth in Paragraph 12 below.

 

8. COMPLIANCE WITH LAWS, AGREEMENTS; ENVIRONMENTAL MATTERS.

 

(a) Tenant shall, at its expense, comply with and conform to, and cause the
Premises and any other Person occupying any part of the Premises to comply with
and conform to, all Insurance Requirements and Legal Requirements (including all
applicable Environmental Laws). Tenant shall not at any time (i) cause, permit
or suffer to occur any Environmental Violation or (ii) permit any sublessee,
assignee or other Person occupying the Premises under or through Tenant to
cause, permit or suffer to occur any Environmental Violation and, at the request
of Landlord or Lender, Tenant shall promptly remediate or undertake any other
appropriate response action to correct any existing Environmental Violation or
take reasonable steps to obtain a determination by the governmental agency
having jurisdiction that no remediation is required. Any and all reports
prepared for or by Landlord with respect to the Premises shall be for the sole
benefit of Landlord and Lender and no other Person shall have the right to rely
on any such reports, except if Tenant pays for such reports, Tenant shall be
entitled to rely on them and will be provided copies.

 

(b) Tenant, at its sole cost and expense, will at all times promptly and
faithfully abide by, discharge and perform all of the covenants, conditions and
agreements contained in any agreement on the part of Landlord or the occupier to
be kept and performed thereunder. Tenant will not alter, modify, amend or
terminate any Easement Agreement, give any consent or approval thereunder, or
enter into any new easement, covenant or restriction without, in each case,
prior written consent of Landlord, which consent will not be unreasonably
withheld.

 

(c) Upon prior written notice from Landlord, Tenant shall permit such persons as
Landlord may designate Landlord’s Agents to visit the Premises and perform, as
agents of Tenant, environmental site investigations and assessments
(“Investigations”) on the Premises (i) in connection with any sale (provided,
Tenant shall not be required to incur any costs with respect to a sale after the
third (3rd) sale of the Premises), financing or refinancing (provided Tenant
shall not be required to incur any costs with respect to any financing or
refinancing after Landlord’s initial financing and four (4)) subsequent
refinancings of the Premises, (ii) within the six month period prior to the

 

7



--------------------------------------------------------------------------------

expiration of the Term, (iii) if required by Lender or the terms of any credit
facility to which Landlord is bound, (iv) if an Event of Default exists, or (v)
at any other time that, in the opinion of Landlord or Lender (provided this
provision shall apply only with respect to Landlord’s initial financing and four
(4) subsequent refinancings), a reasonable basis exists to believe that an
Environmental Violation or any condition that could reasonably be expected to
result in any Environmental Violation exists. Such Investigations may include
both above and below the ground testing for Environmental Violations and such
other tests as may be necessary, in the opinion of the Landlord or its agents,
to conduct the Investigations. Tenant shall supply such historical and
operational information regarding the Premises as may be reasonably requested by
Landlord or its agents to facilitate the Investigations, and shall make
available for meetings with the Landlord or its agents appropriate personnel
having knowledge of such matters. The cost of performing and reporting
Investigations shall be paid by Tenant.

 

(d) If an Environmental Violation occurs or is found to exist and, in Landlord’s
reasonable judgment, the cost of remediation of, or other response action with
respect to, the same is likely to exceed $50,000.00, Tenant shall provide to
Landlord, within ten (10) days after Landlord’s request therefor, adequate
assurances that Tenant will effect such remediation in accordance with
applicable Environmental Laws.

 

(e) Notwithstanding any other provision of this Lease, if an Environmental
Violation occurs or is found to exist and the governmental agency having
jurisdiction requires remediation and the Term would otherwise terminate or
expire, then, at the option of Landlord, the Term shall be automatically
extended beyond the date of termination or expiration and this Lease shall
remain in full force and effect beyond such date until the earlier to occur of
(i) the completion of all remedial action in accordance with applicable
Environmental Laws or (ii) the date specified in a written notice from Landlord
to Tenant terminating this Lease.

 

(f) If Tenant fails to comply with any requirement of any Environmental Law in
connection with any Environmental Violation which occurs or is found to exist
and the governmental agency having jurisdiction requires remediation, Landlord
shall have the right (but no obligation) upon thirty (30) days prior written
notice to take any and all actions as Landlord shall deem necessary or advisable
in order to cure such Environmental Violation.

 

(g) Tenant shall notify Landlord immediately after becoming aware of any
Environmental Violation (or alleged Environmental Violation) or noncompliance
with any of the covenants contained in this Paragraph 8 and shall forward to
Landlord immediately upon receipt thereof copies of all orders, reports,
notices, permits, applications or other communications relating to any such
violation or noncompliance.

 

9. NO LIENS.

 

(a) Tenant shall not, directly or indirectly, create or permit to be created or
to remain and shall promptly discharge or remove any lien, levy or encumbrance
on any of the Premises or on any Rent or any other sums payable by Tenant under
this Lease, other than any mortgage, lien, encumbrance or other charge created
by or resulting solely from any act or omission of Landlord. NOTICE IS HEREBY
GIVEN THAT LANDLORD

 

8



--------------------------------------------------------------------------------

SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE
FURNISHED TO TENANT OR TO ANYONE HOLDING OR OCCUPYING ANY OF THE PREMISES
THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’ OR OTHER LIENS FOR ANY SUCH
LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF LANDLORD
IN AND TO ANY OF THE PREMISES. LANDLORD MAY AT ANY TIME POST NOTICES ON THE
PREMISES REGARDING SUCH NON-LIABILITY OF LANDLORD.

 

(b) Tenant shall execute, deliver and record, file or register (collectively,
“record”) all such instruments as may be required or permitted by any present or
future Law in order to evidence the respective interests of Landlord and Tenant
in the Premises, and shall cause a memorandum of this Lease (or, if such a
memorandum cannot be recorded, this Lease), and any supplement hereto or
thereto, to be recorded in such manner and in such places as may be required or
permitted by any present or future Law in order to protect the validity and
priority of this Lease.

 

10. MAINTENANCE AND REPAIR.

 

Landlord shall not be required to make any improvements, replacements or repairs
of any kind or character to the Premises during the terms of this Lease. Tenant
shall, at all times throughout the term of this Lease, including renewals and
extensions, and at its sole expense, keep, maintain, repair and replace the
Premises in a clean, safe, sanitary condition, substantially similar to that as
of the date hereof, and in compliance with all applicable laws, codes,
ordinances, rules and regulations. Tenant’s obligations hereunder shall include,
but not be limited to, the maintenance, repair, and replacement, if necessary,
of the roof, foundation, parking and access areas, structures, and all heating,
ventilation, air conditioning, lighting and plumbing fixtures and equipment,
fixtures, motors and machinery, all walls, partitions, doors and windows,
including the regular painting thereof, all entrances, windows, doors and docks
and the replacement of all broken glass. When used in this provision, the term
“repairs” shall include replacements or renewals when necessary, and all such
repairs made by the Tenant shall be equal in quality and class to the original
work. The Tenant shall keep and maintain all portions of the Premises and the
sidewalk and areas adjoining the same in a clean and orderly condition, free of
accumulation of dirt, rubbish, snow and ice. If Tenant fails, refuses or
neglects to maintain or repair the Premises as required in this Lease after
notice of default and expiration of grace period, if any, shall have been given
Tenant, in accordance with this Lease, Landlord may make such repairs without
liability to Tenant for any loss or damage that may accrue to Tenant’s
merchandise, fixtures or other property or to Tenant’s business by reason
thereof, and upon completion thereof. Tenant shall pay to Landlord all costs
plus eight percent (8%) for overhead incurred by Landlord in making such repairs
upon presentation to Tenant of bill therefor.

 

Within twelve (12) months of the date hereof, Tenant agrees to repair or replace
the roof on the 5,000 square foot building located on the Premises.

 

9



--------------------------------------------------------------------------------

11. ALTERATIONS.

 

(a) Tenant shall have the right, without having obtained the prior written
consent of Landlord and Lender and provided that no Event of Default then
exists, (i) to make non-structural Alterations or a series of related
non-structural Alterations that, as to any such Alterations or series of related
Alterations, do not cost in excess of $50,000.00 with respect to the Premises
and (ii) to install Equipment in the Improvements or accessions to the Equipment
that, as to such Equipment or accessions, do not cost in excess of $50,000.00,
so long as at the time of construction or installation of any such Equipment or
Alterations no Event of Default exists and the value and utility of the Premises
is not diminished thereby. If the cost of any non-structural Alterations, series
of related non-structural Alterations, Equipment or accessions thereto is in
excess of $50,000.00 or if Tenant desires to make structural Alterations to the
Premises, the prior written approval of Landlord and Lender shall be required.
Tenant shall not construct upon the Land any additional buildings without having
first obtained the prior written consent of Landlord and Lender, such approval
not to be unreasonably withheld.

 

(b) If Tenant makes any Alterations pursuant to this Paragraph 11 or as required
by Paragraphs 10 or 15 (such Alterations and actions being hereinafter
collectively referred to as “Work”), then (i) the market value of the Premises
shall not be lessened by any such Work or its usefulness impaired, (ii) all such
Work shall be performed by Tenant in a good and workmanlike manner, (iii) all
such Work shall be expeditiously completed in compliance with all Legal
Requirements, (iv) all such Work shall comply with the requirements of all
insurance policies required to be maintained by Tenant hereunder, (v) if any
such Work involves the replacement of Equipment or parts thereto, all
replacement Equipment or parts shall have a value and useful life equal to the
greater of (A) the value and useful life on the date hereof of the Equipment
being replaced or (B) the value and useful life of the Equipment being replaced
immediately prior to the occurrence of the event which required its replacement
(assuming such replaced Equipment was then in the condition required by this
Lease), (vi) Tenant shall promptly discharge or remove all liens filed against
any of the Premises arising out of such Work, (vii) Tenant shall procure and pay
for all permits and licenses required in connection with any such Work, (viii)
all such Work shall be the property of Landlord and shall be subject to this
Lease, and Tenant shall execute and deliver to Landlord any document requested
by Landlord evidencing the assignment to Landlord of all estate, right, title
and interest (other than the leasehold estate created hereby) of Tenant or any
other Person thereto or therein, and (ix) Tenant shall comply, to the extent
requested by Landlord or required by this Lease, with the provisions of
Paragraphs 11 and 16(a), whether or not such Work involves restoration of the
Premises.

 

12. PERMITTED CONTESTS.

 

Notwithstanding any other provision of this Lease, Tenant shall not be required
to (a) pay any Imposition, or (b) discharge or remove any lien referred to in
Paragraph 9 or 11 collectively the “Permitted Violations”), so long as at the
time of such non-compliance no Event of Default exists and so long as Tenant
shall contest, in good faith, the existence, amount or validity thereof, the
amount of the damages caused thereby, or the extent of its or Landlord’s
liability therefor by appropriate proceedings which shall operate during the
pendency thereof to prevent or stay (i) the collection of, or other realization
upon, the Permitted Violation so

 

10



--------------------------------------------------------------------------------

contested, (ii) the sale, forfeiture or loss of any of the Premises or any Rent
to satisfy or to pay any damages caused by any Permitted Violation, (iii) any
interference with the use or occupancy of any of the Premises, (iv) any
interference with the payment of any Rent, or (v) the cancellation or increase
in the rate of any insurance policy or a statement by the carrier that coverage
will be denied. Tenant shall provide Landlord reasonable assurance of ability to
pay or correct the Permitted Violation which is satisfactory, in Landlord’s
reasonable judgment, to assure that such Permitted Violation is corrected,
including all Costs, interest and penalties that may be incurred or become due
in connection therewith. While any proceedings which comply with the
requirements of this Paragraph 12, Landlord shall not have the right to correct
any Permitted Violation thereby being contested unless Landlord is required by
Law to correct such Permitted Violation and Tenant’s contest does not prevent or
stay such requirement as to Landlord. Each such contest shall be promptly and
diligently prosecuted by Tenant to a final conclusion, except that Tenant, so
long as the conditions of this Paragraph 12 are at all times complied with, has
the right to attempt to settle or compromise such contest through negotiations.
Tenant shall pay any and all losses, judgments, decrees and Costs in connection
with any such contest and shall, promptly after the final determination of such
contest, fully pay and discharge the amounts which shall be levied, assessed,
charged or imposed or be determined to be payable therein or in connection
therewith, together with all penalties, fines, interest and Costs thereof or in
connection therewith, and perform all acts the performance of which shall be
ordered or decreed as a result thereof. No such contest shall subject Landlord
to the risk of any civil or criminal liability.

 

13. INDEMNIFICATION.

 

(a) Except to the extent arising out of the gross negligence or willful
misconduct of any Indemnitee, Tenant shall pay, protect, indemnify, defend, save
and hold harmless Landlord, its members, agents and employees, and Lender (each
an “Indemnitee”) from and against any and all liabilities, losses, damages
(including punitive damages), penalties, Costs (including reasonable attorneys’
fees and costs), causes of action, suits, claims, demands or judgments of any
nature whatsoever, howsoever caused, without regard to the form of action and
whether based on strict liability, gross negligence, negligence or any other
theory of recovery at law or in equity, arising from (i) any matter pertaining
to the acquisition (or the negotiations leading thereto), ownership, leasing,
use, non-use, occupancy, operation, management, condition, design, construction,
maintenance, repair or restoration of the Premises, (ii) any casualty in any
manner arising from the Premises, whether or not Indemnitee has or should have
knowledge or notice of any defect or condition causing or contributing to said
casualty, (iii) any violation by Tenant of any provision of this Lease, any
contract or agreement to which Tenant is a party, any Legal Requirement or any
Permitted Encumbrance or any encumbrance Tenant consented to or the Mortgage or
Assignment or (iv) any alleged, threatened or actual Environmental Violation,
including (A) liability for response costs and for costs of removal and remedial
action incurred by the United States Government, any state or local governmental
unit or any other Person, or damages from injury to or destruction or loss of
natural resources, including the reasonable costs of assessing such injury,
destruction or loss, incurred pursuant to Section 107 of CERCLA, or any
successor section or act or provision of any similar state or local Law, (B)
liability for costs and expenses of abatement, correction or clean-up, fines,
damages, response costs or penalties which arise from the provisions of any of
the other Environmental Laws and

 

11



--------------------------------------------------------------------------------

(C) liability for personal injury or property damage arising under any statutory
or common-law tort theory, including damages assessed for the maintenance of a
public or private nuisance or for carrying on of a dangerous activity.

 

(b) In case any action or proceeding is brought against any Indemnitee by reason
of any such claim, (i) Tenant may, except in the event of a conflict of interest
or a dispute between Tenant and any such Indemnitee or during the continuance of
an Event of Default, retain its own counsel and defend such action (it being
understood that Landlord may employ counsel of its choice to monitor the defense
of any such action, the reasonable cost of which shall be paid by Tenant) and
(ii) such Indemnitee shall notify Tenant to resist or defend such action or
proceeding by retaining counsel reasonably satisfactory to such Indemnitee, and
such Indemnitee will cooperate and assist in the defense of such action or
proceeding if reasonably requested to do so by Tenant. In the event of a
conflict of interest or dispute or during the continuance of an Event of
Default, Landlord shall have the right to select counsel, and the reasonable
cost of such counsel shall be paid by Tenant.

 

(c) The obligations of Tenant under this Paragraph 14 shall survive any
termination, expiration or rejection in bankruptcy of this Lease.

 

14. INSURANCE.

 

(a) Tenant shall procure and maintain the following insurance on or in
connection with the Premises:

 

  (i) Insurance against physical loss or damage to the Improvements and
Equipment as provided under a standard “All Risk” property policy including but
not limited to flood (to the extent that the Premises is in a flood zone) in
amounts not less than the actual replacement cost of the Improvements and
Equipment. Such policies shall contain Replacement Cost and Agreed Amount
Endorsements and shall contain deductibles not more than $25,000 per occurrence.

 

  (ii) Commercial General Liability Insurance (including but not limited to
Incidental Medical Malpractice and Host Liquor Liability) and Business
Automobile Liability Insurance (including Non-Owned and Hired Automobile
Liability) against claims for personal and bodily injury, death or property
damage occurring on, in or as a result of the use of the Premises, in an amount
not less than $5,000,000 per occurrence/annual aggregate and all other coverage
extensions that are usual and customary for properties of this size and type
provided, however, that the Landlord shall have the right to require such higher
limits as may be reasonable and customary for properties of this size and type.

 

  (iii)

Worker’s compensation insurance covering all persons employed by Tenant in
connection with any work done on or about any of the Premises for which claims
for death, disease or bodily injury may

 

12



--------------------------------------------------------------------------------

 

be asserted against Landlord, Tenant or the Premises or, in lieu of such
Workers’ Compensation Insurance, a program of self-insurance complying with the
rules, regulations and requirements of the appropriate agency of the State or
States in which the Premises are located.

 

  (iv) Comprehensive Boiler and Machinery Insurance on any of the Equipment or
any other equipment on or in the Premises in an amount not less than $3,000,000
per accident for damage to property.

 

  (v) Business Interruption and Extra Expense Insurance at limits to cover 100%
of losses and/or expenses incurred over the period of indemnity not less than
twelve (12) months from time of loss. Such insurance shall name Landlord as loss
payee solely with respect to Rent payable to or for the benefit of the Landlord
under this Lease.

 

  (vi) During any period in which substantial Alterations are being undertaken,
builder’s risk insurance covering the total completed value including any “soft
costs” with respect to the Improvements being altered or repaired (on a
completed value, non-reporting basis), replacement cost of work performed and
equipment, supplies and materials furnished in connection with such construction
or repair of Improvements or Equipment, together with such “soft cost”
endorsements and such other endorsements as Landlord may reasonably require and
general liability, workers’ compensation and automobile liability insurance with
respect to the Improvements being constructed, altered or repaired.

 

  (vii) Such other insurance (or other terms with respect to any insurance
required pursuant to this Paragraph 14, including without limitation amounts of
coverage, deductibles, form of mortgagee clause) on or in connection with any of
the Premises as Landlord or Lender may reasonably require, which at the time is
usual and commonly obtained in connection with properties similar in type of
building size, use and location to the Premises.

 

(b) The insurance required by Paragraph 14(a) shall be written by companies
licensed to write insurance policies in the State of Minnesota, and which have a
Best’s rating of A-:X or above (or its equivalent rating system as reasonably
determined by Landlord). The insurance policies (i) shall be for such terms as
Landlord may reasonably approve and (ii) shall be in amounts sufficient at all
times to satisfy any coinsurance requirements thereof. The insurance referred to
in Paragraphs 14(a)(i), 14(a)(iv) and 14(a)(vi) shall name Landlord as Owner and
Lender as loss payee and Tenant as its interest may appear. The insurance
referred to in Paragraph 14(a)(ii) shall name Landlord and Lender as additional
insureds, and the insurance referred to in Paragraph 14(a)(v) shall name Lender
and Landlord as loss payee to the extent of Rent hereunder. If said insurance or
any part thereof shall expire, be withdrawn, become void, voidable,

 

13



--------------------------------------------------------------------------------

unreliable or unsafe for any reason, including a breach of any condition thereof
by Tenant or the failure or impairment of the capital of any insurer, or if for
any other reason whatsoever said insurance shall become reasonably
unsatisfactory to Landlord, Tenant shall immediately obtain new or additional
insurance reasonably satisfactory to Landlord.

 

(c) Each insurance policy referred to in clauses (i), (iv), (v) and (vi) of
Paragraph 14(a) shall contain standard non-contributory mortgagee clauses in
favor of and acceptable to Lender. Each policy required by any provision of
Paragraph 14(a), except clause (iii) thereof, shall provide that it may not be
cancelled substantially modified or allowed to lapse on any renewal date except
after thirty (30) days’ prior notice to Landlord and Lender. Each such policy
shall also provide that any loss otherwise payable thereunder shall be payable
notwithstanding (i) any act or omission of Landlord or Tenant which might,
absent such provision, result in a forfeiture of all or a part of such insurance
payment, (ii) the occupation or use of any of the Premises for purposes more
hazardous than those permitted by the provisions of such policy, (iii) any
foreclosure or other action or proceeding taken by Lender pursuant to any
provision of the Mortgage, Note, Assignment or other document evidencing or
securing the Loan upon the happening of an event of default therein or (iv) any
change in title to or ownership of the Premises, subject to timely notification
thereof in accordance with the provisions of such policy.

 

(d) Tenant shall pay as they become due all premiums for the insurance required
by Paragraph 14(a), shall renew or replace each policy and upon request by
Landlord deliver to Landlord evidence of the payment of the premium therefor or
installment then due at least thirty (30) days prior to the expiration date of
such policy, and shall promptly deliver to Landlord all original certificates of
insurance or, if required by Lender, original or certified policies.

 

(e) Anything in this Paragraph 14 to the contrary notwithstanding, any insurance
which Tenant is required to obtain pursuant to Paragraph 14(a) may be carried
under a “blanket” or umbrella policy or policies covering other properties or
liabilities of Tenant, provided that such “blanket” or umbrella policy or
policies otherwise comply with the provisions of this Paragraph 14. The original
or a certified copy of each such “blanket” or umbrella policy shall promptly be
delivered to Landlord.

 

(f) Tenant shall have the replacement cost and insurable value of the
Improvements and Equipment determined from time to time as required by the
replacement cost and agreed amount endorsements.

 

(g) Tenant shall promptly comply with and conform to (i) all provisions of each
insurance policy required by this Paragraph 14 and (ii) all requirements of the
insurers thereunder applicable to Landlord, Tenant or any of the Premises or to
the use, manner of use, occupancy, possession, operation, maintenance,
alteration or repair of any of the Premises, even if such compliance
necessitates Alterations or results in interference with the use or enjoyment of
any of the Premises.

 

(h) Tenant shall not carry separate insurance concurrent in form or contributing
in the event of a Casualty with that required in this Paragraph 14 unless (i)
Landlord and Lender are included therein as named insureds, with loss payable as

 

14



--------------------------------------------------------------------------------

provided herein, and (ii) such separate insurance complies with the other
provisions of this Paragraph 14. Tenant shall immediately notify Landlord of
such separate insurance and shall deliver to Landlord the original policies or
certified copies thereof.

 

(i) All policies shall contain effective waivers by the carrier against all
claims for insurance premiums against Landlord and shall contain full waivers of
subrogation against the Landlord.

 

(j) All proceeds of any insurance required under Paragraph 14(a) shall be
payable as follows:

 

  (i) Proceeds payable under clauses (ii), (iii) and (iv) of Paragraph 14(a) and
proceeds attributable to the general liability coverage of Builder’s Risk
insurance under clause (vi) of Paragraph 14(a) shall be payable to the Person
entitled to receive such proceeds.

 

  (ii) Proceeds of insurance required under clause (i) of Paragraph 14(a) and
proceeds attributable to Builder’s Risk insurance (other than its general
liability coverage provisions) under clause (vi) of Paragraph 14(a) shall be
payable to Landlord or Lender and applied as set forth in Paragraph 15 or, if
applicable, Paragraph 16. Tenant shall apply the Net Award to restoration of the
Premises in accordance with the applicable provisions of this Lease unless a
Termination Event shall have occurred and Tenant has given a Termination Notice.

 

15. CASUALTY AND CONDEMNATION; TERMINATION EVENTS.

 

(a) If any Casualty occurs to any of the Premises, Tenant shall give Landlord
and Lender immediate notice thereof. So long as no Event of Default exists,
Tenant is hereby authorized to adjust, collect and compromise all claims under
any of the insurance policies required by Paragraph 14(a) (except public
liability insurance claims payable to a Person other than Tenant, Landlord or
Lender) and to execute and deliver on behalf of Landlord all necessary proofs of
loss, receipts, vouchers and releases required by the insurers and Landlord
shall have the right to join with Tenant therein. Any adjustment, settlement or
compromise of any such claim in excess of $50,000.00 shall be subject to the
prior written approval of Landlord and Lender, approval not to be unreasonably
withheld, and Landlord and Lender shall have the right to prosecute or contest,
or to require Tenant to prosecute or contest, any such claim, adjustment,
settlement or compromise. Each insurer is hereby authorized and directed to make
payment under said policies, including return of unearned premiums, as set forth
in Paragraph 4(j). The rights of Landlord under this Paragraph 15(a) shall be
extended to Lender if and to the extent that any Mortgage so provides.

 

(b) Tenant, immediately upon receiving a Condemnation Notice, shall notify
Landlord and Lender thereof. So long as no Event of Default exists, Tenant is
authorized to collect, settle and compromise the amount of any Net Award and
Landlord shall have he right to join therein. No agreement with any condemnor in
settlement or under threat of any Condemnation shall be made by Tenant without
the written consent of Landlord

 

15



--------------------------------------------------------------------------------

and Lender not unreasonably withheld. Subject to the provisions of this
Paragraph 16(b), Tenant hereby irrevocably assigns to Landlord any award or
payment to which Tenant is or may be entitled by reason of any Condemnation,
whether the same shall be paid or payable for Tenant’s leasehold interest
hereunder or otherwise; but nothing in this Lease shall impair Tenant’s right to
any award or payment on account of Tenant’s trade fixtures, equipment or other
tangible property which is not part of the Equipment, moving expenses or loss of
business, if available, to the extent that and so long as (i) Tenant shall have
the right to make, and does make, a separate claim therefor against the
condemnor and (ii) such claim does not in any way reduce either the amount of
the award otherwise payable to Landlord for the Condemnation of Landlord’s fee
interest in the Premises or the amount of the award (if any) otherwise payable
for the Condemnation of Tenant’s leasehold interest hereunder. The rights of
Landlord under this Paragraph 15(b) shall also be extended to Lender if and to
the extent that any Mortgage so provides.

 

(c) If any Partial Casualty (whether or not insured against) or Partial
Condemnation shall occur to the Premises, this Lease shall continue,
notwithstanding such event, and there shall be no abatement or reduction of any
Monetary Obligations. Promptly after such Partial Casualty or Partial
Condemnation, Tenant, as required in Paragraph 11(a), shall commence and
diligently continue to restore the Premises as nearly as possible to their
value, condition and character immediately prior to such event (assuming the
Premises to have been in the condition required by this Lease). So long as no
Event of Default exists, any Net Award up to and including $50,000.00 (or such
lesser amount as Lender may require, but not less than $25,000), shall be paid
by Landlord to Tenant and Tenant shall restore the Premises in accordance with
the requirements of this Lease. Any Net Award in excess of $50,000.00 (or such
lesser amount as Lender may require, but not less than $25,000.00), shall
(unless such Casualty resulting in the Net Award is a Termination Event) be made
available by Landlord (or Lender if the terms of the Mortgage so require) to
Tenant for the restoration of any of the Premises pursuant to and in accordance
with and subject to the provisions of Paragraph 16 hereof. If any Casualty or
Condemnation which is not a Partial Casualty or Partial Condemnation shall
occur, Tenant shall comply with the terms and conditions of Paragraph 16.

 

(d) In the event of a Requisition of any of the Premises, if any Net Award
payable by reason of such Requisition is (i) retained by Landlord, each
installment of Basic Rent payable on or after the date on which the Net Award is
paid to Landlord shall be reduced by a fraction, the denominator of which shall
be the total amount of all Basic Rent due from such date to and including the
last Basic Rent Payment Date for the then existing Term and the numerator of
which shall be the amount of such Net Award retained by Landlord, or (ii) paid
to Lender, then each installment of Basic Rent thereafter payable shall be
reduced in the same amount and for the same period as payments are reduced under
the Note until such Net Award has been applied in full or until the Term has
expired, whichever occurs first. Upon the expiration of the Term, any portion of
such Net Award which shall not have been previously credited to Tenant shall be
retained by Landlord.

 

(e) If (i) the Premises shall be taken by a Taking or (ii) any substantial
portion of the Premises shall be taken by a Taking or all or any substantial
portion of the Premises shall be totally damaged or destroyed by a Casualty and,
in any such case, Tenant

 

16



--------------------------------------------------------------------------------

certifies and covenants to Landlord that it will abandon operations of Tenant’s
business at the Premises for a period of not less than five (5) years from the
date of such Casualty or Taking each of the events described in the above
clauses (i) and (ii) shall hereinafter be referred to as a “Termination Event”),
then (x) in the case of (i) above, Tenant shall be obligated, within thirty (30)
days after Tenant receives a Condemnation Notice and (y) in the case of (ii)
above, Tenant shall have the option, within forty-five (45) days after Tenant
receives a Condemnation Notice or forty-five (45) days after the Casualty, as
the case may be, to give to Landlord written notice (a “Termination Notice”) in
the form described below of the Tenant’s election to terminate this Lease. A
Termination Notice shall contain (i) notice of Tenant’s intention to terminate
this Lease on the first Basic Rent Payment Date which occurs at least thirty
(30) days after the Fair Market Value Date (the “Termination Date”), (ii) a
binding and irrevocable offer of Tenant to pay the Termination Amount and (iii)
if the Termination Event is an event described in (e)(ii), the certification and
covenant described therein and a certified resolution of the Board of Directors
of Tenant authorizing the same. Promptly upon the delivery to Landlord of a
Termination Notice, Landlord and Tenant shall commence to determine Fair Market
Value.

 

If Landlord shall reject such offer to accept payment of the Termination Amount
as to the Premises by written notice to Tenant (a “Rejection”) which Rejection
shall contain the written consent of Lender to reject Tenant’s offer to pay the
Termination Amount, not later than thirty (30) days following the Fair Market
Value Date, then this Lease shall terminate on the Termination Date; provided
that, if Tenant has not satisfied all Monetary Obligations and all other
obligations and liabilities under this Lease which have arisen as to the
Premises (collectively, “Remaining Obligations”) on or prior to the Termination
Date, then Landlord may, at its option, extend the date on which this Lease may
terminate to a date which is no later than the first Basic Rent Payment Date
after the Termination Date on which Tenant has satisfied all Remaining
Obligations. Upon such termination (i) all obligations of Tenant hereunder shall
terminate except for any Surviving Obligations, (ii) Tenant shall immediately
vacate and shall have no further right, title or interest in or to any of the
Premises and (iii) the Net Award shall be retained by Landlord. Notwithstanding
anything to the contrary hereinabove contained, if Tenant shall have received a
Rejection and, on the date when this Lease would otherwise terminate with
respect to the Premises as provided above, Landlord shall not have received the
full amount of the Net Award payable by reason of the applicable Termination
Event through no fault of Landlord, then the date on which this Lease is to
terminate shall be automatically extended to the first Basic Rent Payment Date
after the receipt by Landlord of the full amount of the Net Award provided that,
if Tenant has not satisfied all Remaining Obligations on such date, then
Landlord may, at its option, extend the date on which this Lease may terminate
to a date which is no later than the first Basic Rent. Unless Tenant shall have
received a Rejection not later than the thirtieth (30th) day following the Fair
Market Value Date, Landlord shall be conclusively presumed to have accepted such
offer from Tenant to pay the Termination Amount. If such offer from Tenant to
pay the Termination Amount is accepted by Landlord then, on the Termination
Date, Tenant shall pay to Landlord the Termination Amount and all Remaining
Obligations and, if requested by Tenant, Landlord shall convey to Tenant or its
designee the Premises or the remaining portion thereof, if any, all in
accordance with Paragraph 30, together with all of Landlord’s rights or interest
in and to the Net Award.

 

16. RESTORATION.

 

(a) If any Net Award is in excess of $50,000.00, Landlord (or Lender if required
by any Mortgage) shall hold the Net Award in a fund (the “Restoration Fund”)

 

17



--------------------------------------------------------------------------------

and disburse amounts from the Restoration Fund only in accordance with the
following conditions:

 

  (i) prior to commencement of restoration, (A) the architects, contracts,
contractors, plans and specifications and a budget for the restoration shall
have been approved by Landlord, such approval not to be unreasonably withheld,
and (B) Landlord and Lender shall be provided with mechanics’ lien insurance (if
available) and acceptable performance and payment bonds (if the cost of
restoration and materials exceeds $50,000.00) which insure satisfactory
completion of and payment for the restoration, are in an amount and form and
have a surety acceptable to Landlord, and name Landlord and Lender as additional
dual obligees;

 

  (ii) at the time of any disbursement, no Event of Default shall exist and no
mechanics’ or materialmen’s liens shall have been filed against any of the
Premises and remain undischarged unless being contested in good faith per
Paragraph 12;

 

  (iii) disbursements shall be made from time to time in an amount not exceeding
the cost of the work completed since the last disbursement, upon receipt of (A)
satisfactory evidence, including architects’ certificates, of the stage of
completion, the estimated total cost of completion and performance of the work
to date in a good and workmanlike manner in accordance with the contracts, plans
and specifications, (B) waivers of liens, (C) contractors’ sworn statements as
to completed work and the cost thereof for which payment is requested, (D) a
satisfactory bringdown of title insurance and (E) other evidence of cost and
payment so that Landlord and Lender can verify that the amounts disbursed from
time to time are represented by work that is completed, in place and free and
clear of mechanics’ and materialmen’s lien claims unless being contested in good
faith per Paragraph 12;

 

  (iv) each request for disbursement shall be accompanied by a certificate of
Tenant, signed by the president or a vice president of Tenant, describing the
work for which payment is requested, stating the cost incurred in connection
therewith, stating that Tenant has not previously received payment for such work
and, upon completion of the work, also stating that the work has been fully
completed and complies with the applicable requirements of this Lease;

 

  (v) Landlord may retain ten percent (10%) of the Restoration Fund until the
restoration is fully completed;

 

  (vi) the Restoration Fund shall not be commingled with Landlord’s other funds
and shall bear interest at a rate agreed to by Landlord and Tenant; and

 

  (vii) such other reasonable conditions as Landlord or Lender may impose.

 

18



--------------------------------------------------------------------------------

(b) Prior to commencement of restoration and at any time during restoration, if
the estimated cost of completing the restoration work free and clear of all
liens, as reasonably determined by Landlord, exceeds the amount of the Net Award
available for such restoration, the amount of such excess shall, upon demand by
Landlord, be paid by Tenant to Landlord to be added to the Restoration Fund. Any
sum so added by Tenant which remains in the Restoration Fund upon completion of
restoration shall be refunded to Tenant. For purposes of determining the source
of funds with respect to the disposition of funds remaining after the completion
of restoration, the Net Award shall be deemed to be disbursed prior to any
amount added by Tenant.

 

(c) If any sum remains in the Restoration Fund after completion of the
restoration and any refund to Tenant pursuant to Paragraph 16(b), such sum (the
“Remaining Sum”) shall be retained by Landlord or, if required by a Note or
Mortgage, paid by Landlord to a Lender.

 

17. ASSIGNMENT AND SUBLETTING: PROHIBITION AGAINST LEASEHOLD FINANCING.

 

(a) If Tenant desires to assign or sublease this Lease, whether by operation of
law or otherwise, (including through merger, consolidation or sale of the stock
of Tenant which shall be deemed an assignment) then Tenant shall, not less than
sixty (60) days prior to the date on which it desires to make an assignment or
sublease, submit to Landlord information regarding the following with respect to
the proposed assignee (collectively, the “Review Criteria”): (A) credit, (B)
capital structure, (C) management, (D) operating history, (E) proposed use of
the Premises and (F) risk factors associated with the proposed use of the
Premises, taking into account factors such as environmental concerns, product
liability and the like. Landlord and Lender shall review such information and
shall approve or disapprove the assignee no later than the thirtieth (30th) day
following receipt of all such information, and Landlord shall be deemed to have
acted reasonably in granting or withholding consent if such grant or disapproval
is based on their review of the Review Criteria applying prudent business
judgment, provided that Landlord will not withhold its consent if the Review
Criteria as it applies to the proposed assignee or sublessee is stronger/better
than the same criteria applied to Tenant at the greater of both as of the date
of this Lease and at the time of the assignment or sublease. If a response is
not received by Landlord by the expiration of such thirty (30) day period such
assignment or sublease shall be deemed disapproved.

 

(b) If Tenant assigns all its rights and interest under this Lease, the assignee
under such assignment shall expressly assume all the obligations of Tenant
hereunder, actual or contingent, including obligations of Tenant which may have
arisen on or prior to the date of such assignment, by a written instrument
delivered to Landlord at the time of such assignment. Each sublease of the
Premises shall (A) be expressly subject and subordinate to this Lease and any
Mortgage encumbering the Premises; (B) not extend beyond the then current Term
minus one day; (C) terminate upon any termination of this Lease, unless Landlord
elects in writing, to cause the sublessee to attorn to and recognize Landlord as
the lessor under such sublease, whereupon such sublease shall continue as a
direct lease between the sublessee and Landlord upon all the terms and
conditions of such sublease; and (D) bind the sublessee to all covenants
contained in Paragraphs 3(a), 8, 10 and 11 with respect to subleased premises to
the same extent as if the sublessee were the Tenant. No assignment or sublease
shall affect or reduce

 

19



--------------------------------------------------------------------------------

any of the obligations of Tenant hereunder, and all such obligations of Tenant
shall continue in full force and effect as obligations of a principal and not as
obligations of a guarantor, as if no assignment or sublease had been made. No
assignment or sublease shall impose any additional obligations on Landlord under
this Lease.

 

(c) Tenant shall, within ten (10) days after the execution and delivery of any
assignment or sublease, deliver a duplicate original copy thereof to Landlord
which, in the event of an assignment, shall be in recordable form.

 

(d) As security for performance of its obligations under this Lease, Tenant
hereby grants, conveys and assigns to Landlord all right, title and interest of
Tenant in and to all subleases now in existence or hereafter entered into for
any or all of the Premises, any and all extensions, modifications and renewals
thereof and all rents, issues and profits therefrom. Landlord hereby grants to
Tenant a license to collect and enjoy all rents and other sums of money payable
under any sublease of any of the Premises, provided, however, that Landlord
shall have the absolute right at any time following the occurrence and during
the continuance of an Event of Default to revoke said license and to collect
such rents and sums of money and to retain the same. Tenant shall not consent
to, cause or allow any modification or alteration of any of the terms,
conditions or covenants of any of the subleases or the termination thereof,
without the prior written approval of Landlord which consent shall not be
unreasonably withheld nor shall Tenant accept any rents more than thirty (30)
days in advance of the accrual thereof nor do nor permit anything to be done,
the doing of which, nor omit or refrain from doing anything, the omission of
which, will or could be a breach of or default in the terms of any of the
subleases.

 

(e) Tenant shall not have the power to mortgage, pledge or otherwise encumber
its interest under this Lease or any sublease of the Premises, and any such
mortgage, pledge or encumbrance made in violation of this Paragraph 18 shall be
void and of no force and effect.

 

(f) Tenant shall pay to Landlord with each monthly installment of Basic Rent, as
Additional Rent, one-half (1/2) all Net Sublet Rent paid by any subtenant for
the prior month under any sublease for all or any portion of the Premises. The
term “Net Sublet Rent” as used in this Paragraph 17(g) shall mean the aggregate
amount of all rent payable by all subtenants for any portion of the Premises
less (i) any operating expenses certified by Tenant relating to that portion of
the Premises sublet (ii) the cost of any improvements constructed and paid for
by Tenant specifically for such subtenant and (iii) the product of (A) Basic
Rent then in effect multiplied by (B) the percentage of the leaseable square
feet of the Premises sublet.

 

(g) Provided no costs of sale (other than Tenant’s counsel’s fees in connection
with estoppels, certificates and other similar requirements are passed through
to Tenant Landlord may sell or transfer the Premises at any time without
Tenant’s consent to any third party (each a “Third Party Purchaser”). In the
event of any such transfer, Tenant shall attorn to any Third Party Purchaser as
Landlord so long as such Third Party Purchaser and Landlord notify Tenant in
writing of such transfer. At the request of Landlord, Tenant will execute such
documents confirming the agreement referred to

 

20



--------------------------------------------------------------------------------

above and such other agreements as Landlord may reasonably request, provided
that such agreements do not increase the liabilities and obligations of Tenant
hereunder.

 

18. EVENTS OF DEFAULT.

 

(a) The occurrence of any one or more of the following (after expiration of any
applicable cure period as provided in Paragraph 18(b)) shall, at the sole option
of Landlord, constitute an “Event of Default” under this Lease:

 

  (i) a failure by Tenant to make any payment of any Monetary Obligation on or
prior to its due date, regardless of the reason for such failure;

 

  (ii) a failure by Tenant duly to perform and observe, or a violation or breach
of, any other provision hereof not otherwise specifically mentioned in this
Paragraph 18(a);

 

  (iii) any representation or warranty made by Tenant herein or in any
certificate, demand or request made pursuant hereto proves to be incorrect, now
or hereafter, in any material respect;

 

  (iv) a final, non-appealable judgment or judgments for the payment of $100,000
or more, shall be rendered against Tenant and the same shall remain undischarged
for a period of sixty (60) consecutive days;

 

  (v) Tenant shall (A) voluntarily be adjudicated a bankrupt or insolvent, (B)
seek or consent to the appointment of a receiver or trustee for itself or for
any of the Premises, (C) file a petition seeking relief under the bankruptcy or
other similar laws of the United States, any state or any jurisdiction, (D) make
a general assignment for the benefit of creditors, or (E) be unable to pay its
debts as they mature;

 

  (vi) a court shall enter an order, judgment or decree appointing, without the
consent of Tenant, a receiver or trustee for it or for the Premises or approving
a petition filed against Tenant which seeks relief under the bankruptcy or other
similar laws of the United States, any state or any jurisdiction, and such
order, judgment or decree shall remain undischarged or unstayed sixty (60) days
after it is entered;

 

  (vii) the Premises shall have been abandoned;

 

  (viii) Tenant shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution;

 

  (ix) the estate or interest of Tenant in the Premises shall be levied upon or
attached in any proceeding and such estate or interest is about to be sold or
transferred or such process shall not be vacated or discharged within sixty (60)
days after it is made;

 

  (x)

a failure by Tenant to perform or observe, or a violation or breach of, or a
misrepresentation by Tenant under, any provision of any Assignment or

 

21



--------------------------------------------------------------------------------

 

any other document between Tenant and Lender or from Tenant to Lender, if such
failure, violation, breach or misrepresentation gives rise to a default beyond
any applicable cure period with respect to any Loan;

 

  (xi) a failure by Tenant to maintain in effect any license or permit necessary
for the use, occupancy or operation of the Premises;

 

  (xii) Tenant shall fail to deliver the estoppel described in Paragraph 22
within the time period specified therein;

 

  (xiii) If a Security Deposit is required, Tenant shall fail to renew the
Letter of Credit or replenish the Security Deposit in accordance with the
requirements of Paragraph 28;

 

  (xiv) Tenant shall assign or sublet in violation of the provisions of
Paragraph 17(a); or

 

  (xv) An “Event of Default” shall occur in that certain Lease of even date
between Landlord and Tenant with respect to real property and improvements in
Baker City, Oregon.

 

(b) No notice or cure period shall be required in any one or more of the
following events: (A) the occurrence of an Event of Default under clause (i)
(except as otherwise set forth below), (iii), (iv), (v), (vi), (vii), (viii),
(ix), (x), (xi), (xii), (xiii), or (xiv) of Paragraph 18(a); (B) the default
consists of a failure to pay Basic Rent, a failure to provide any insurance
required by Paragraph 14 or an assignment or sublease entered into in violation
of Paragraph 17; or (C) the default is such that any delay in the exercise of a
remedy by Landlord could reasonably be expected to cause irreparable harm to
Landlord. If the default consists of the failure to pay any Monetary Obligation
under clause (i) of Paragraph 18(a), the applicable cure period shall be three
(3) days from the date on which notice is given, but Landlord shall not be
obligated to give notice of, or allow any cure period for, any such default more
than two (2) times within any Lease Year. If the default consists of a default
under clause (ii) of Paragraph 18(a), other than the events specified in clauses
(B) and (C) of the first sentence of this Paragraph 18(b), the applicable cure
period shall be twenty (20) days from the date on which notice is given or, if
the default cannot be cured within such twenty (20) day period and delay in the
exercise of a remedy would not (in Landlord’s reasonable judgment) cause any
material adverse harm to Landlord or any of the Premises, the cure period shall
be extended for the period required to cure the default (but such cure period,
including any extension, shall not in the aggregate exceed sixty (60) days),
provided that Tenant shall commence to cure the default within the said
twenty-day period and shall actively, diligently and in good faith proceed with
and continue the curing of the default until it shall be fully cured.

 

19. REMEDIES AND DAMAGES.

 

(a) If an Event of Default shall have occurred and is continuing, Landlord shall
have the right, at its sole option, then or at any time thereafter, to exercise
its remedies and to collect damages from Tenant in accordance with this
Paragraph 20,

 

22



--------------------------------------------------------------------------------

subject in all events to applicable Law, without demand upon or notice to Tenant
except as otherwise provided in Paragraph 18(b) and this Paragraph 19.

 

  (i) Landlord may give Tenant notice of Landlord’s intention to terminate this
Lease on a date specified in such notice. Upon such date, this Lease, the estate
hereby granted and all rights of Tenant hereunder shall expire and terminate.
Upon such termination, Tenant shall immediately surrender and deliver possession
of the Premises to Landlord in accordance with Paragraph 22. If Tenant does not
so surrender and deliver possession of all of the Premises, Landlord may
re-enter and repossess any of the Premises not surrendered, with or without
legal process, by peaceably entering any of the Premises and changing locks or
by summary proceedings, ejectment or any other lawful means or procedure. Upon
or at any time after taking possession of any of the Premises, Landlord may, by
peaceable means or legal process, remove any Persons or property therefrom.
Landlord shall be under no liability for or by reason of any such entry,
repossession or removal. Notwithstanding such entry or repossession, Landlord
may (A) exercise the remedy set forth in and collect the damages permitted by
Paragraph 18(a)(iii) or (B) collect the damages set forth in Paragraph 19(b)(i)
or 19(b)(ii).

 

  (ii) After repossession of any of the Premises pursuant to clause (i) above,
Landlord shall use commercially reasonable efforts to relet any of the Premises
to such tenant or tenants, for such term or terms, for such rent, on such
conditions and for such uses as are commercially reasonable, and collect and
receive any rents payable by reason of such reletting. Landlord may make such
Alterations in connection with such reletting as are commercially reasonable.
Notwithstanding any such reletting, Landlord may collect the damages set forth
in Paragraph 19(b)(ii).

 

  (iii)

Landlord may, upon notice to Tenant, require Tenant to make an irrevocable offer
to terminate this Lease in its entirety for an amount (the “Default Termination
Amount”) specified in the next sentence. The “Default Termination Amount” shall
be the greatest of (A) the sum of the Fair Market Value of the Premises and the
applicable Prepayment Premium which Landlord will be required to pay in
prepaying any Loan with proceeds of the Default Termination Amount or (B) the
sum of the Acquisition Cost and the applicable Prepayment Premium which Landlord
will be required to pay in prepaying any Loan with proceeds of the Default
Termination Amount or (C) an amount equal to the Present Value of the entire
Basic Rent from the date of such purchase to the date on which the then Term
would expire, less the fair market rental value for the remainder of the term.
Upon such notice to Tenant, Tenant shall be deemed to have made such offer and
shall, if requested by Landlord, within ten (10) days following such request,
deposit with Landlord as payment against the Default Termination Amount the
amount described in (B) above, Landlord and Tenant shall promptly commence to
determine Fair Market Value. Within thirty (30) days after the Fair Market Value
Date, Landlord shall

 

23



--------------------------------------------------------------------------------

 

accept or reject such offer. If Landlord accepts such offer then, on the tenth
(10th) business day after such acceptance, Tenant shall pay to Landlord the
Default Termination Amount and, at the request of Tenant, Landlord will convey
the Premises to Tenant or its designee in accordance with Paragraph 19. Any
rejection by Landlord of such offer shall have no effect on any other remedy
Landlord may have under this Lease.

 

  (iv) Landlord may declare by notice to Tenant the entire Basic Rent (in the
amount of Basic Rent then in effect) for the remainder of the then current Term
to be immediately due and payable. Tenant shall immediately pay to Landlord all
such Basic Rent, less the fair market rental value for the remainder of the
term, discounted to its Present Value, all accrued Rent then due and unpaid, all
other Monetary Obligations which are then due and unpaid and all Monetary
Obligations which arise or become due by reason of such Event of Default
(including any Costs of Landlord). Upon receipt by Landlord of all such
accelerated Basic Rent and Monetary Obligations, this Lease shall remain in full
force and effect and Tenant shall have the right to possession of the Premises
from the date of such receipt by Landlord to the end of the Term, and subject to
all the provisions of this Lease, including the obligation to pay all increases
in Basic Rent and all Monetary Obligations that subsequently become due, except
that no Basic Rent which has been prepaid hereunder shall be due thereafter
during the said Term.

 

(b) The following constitute damages to which Landlord shall be entitled if
Landlord exercises its remedies under Paragraph 19(a)(i) or 19(a)(ii):

 

  (i) If Landlord exercises its remedy under Paragraph 19(a)(i) then, upon
written demand from Landlord, Tenant shall pay to Landlord, as liquidated and
agreed final damages for Tenant’s default and in lieu of all current damages
beyond the date of such demand (it being agreed that it would be impracticable
or extremely difficult to fix the actual damages), an amount equal to the
Present Value of the excess, if any, of (A) all Basic Rent from the date of such
demand to the date on which the Term is scheduled to expire hereunder in the
absence of any earlier termination, re-entry or repossession over (B) the then
fair market rental value of the Premises for the same period. Tenant shall also
pay to Landlord all of Landlord’s Costs in connection with the repossession of
the Premises and any attempted reletting thereof, including all brokerage
commissions, legal expenses, reasonable attorneys’ fees, employees’ expenses,
costs of Alterations and expenses and preparation for reletting.

 

  (ii)

If Landlord exercises its remedy under Paragraph 19(a)(i), then Tenant shall,
until the end of what would have been the Term in the absence of the termination
of the Lease, and whether or not any of the Premises shall have been relet, be
liable to Landlord for, and shall pay to Landlord, as liquidated and agreed
current damages all

 

24



--------------------------------------------------------------------------------

 

Monetary Obligations which would be payable under this Lease by Tenant in the
absence of such termination less the net proceeds, if any, of any reletting
pursuant to Paragraph 19(a)(ii), after deducting from such proceeds all of
Landlord’s Costs (including the items listed in the last sentence of Paragraph
19(b)(i) hereof) incurred in connection with such repossessing and reletting;
provided, that if Landlord has not relet the Premises, such Costs of Landlord
shall be considered to be Monetary Obligations payable by Tenant. Tenant shall
be and remain liable for all sums aforesaid, and Landlord may recover such
damages from Tenant and institute and maintain successive actions or legal
proceedings against Tenant for the recovery of such damages. Nothing herein
contained shall be deemed to require Landlord to wait to begin such action or
other legal proceedings until the date when the Term would have expired by its
own terms had there been no such Event of Default.

 

(c) Notwithstanding anything to the contrary herein contained, in lieu of or in
addition to any of the foregoing remedies and damages, Landlord may exercise any
remedies and collect any damages available to it at law or in equity. If
Landlord is unable to obtain full satisfaction pursuant to the exercise of any
remedy, it may pursue any other remedy which it has hereunder or at law or in
equity.

 

(d) If any Law shall validly limit the amount of any damages provided for herein
to an amount which is less than the amount agreed to herein, Landlord shall be
entitled to the maximum amount available under such Law.

 

(e) No termination of this Lease, repossession or reletting of any of the
Premises, exercise of any remedy or collection of any damages pursuant to this
Paragraph 20 shall relieve Tenant of any Surviving Obligations.

 

(f) WITH RESPECT TO ANY REMEDY OR PROCEEDING OF LANDLORD OR TENANT HEREUNDER,
LANDLORD AND TENANT HEREBY WAIVES THE SERVICE OF NOTICE WHICH MAY BE REQUIRED BY
ANY APPLICABLE LAW AND ANY RIGHT TO A TRIAL BY JURY.

 

(g) Upon the occurrence of any Event of Default, Landlord shall have the right
(but no obligation) to perform any act required of Tenant hereunder and, if
performance of such act requires that Landlord enter the Premises, Landlord may
enter the Premises for such purpose.

 

(h) No failure of Landlord (i) to insist at any time upon the strict performance
of any provision of this Lease or (ii) to exercise any option, right, power or
remedy contained in this Lease shall be construed as a waiver, modification or
relinquishment thereof. A receipt by Landlord of any sum in satisfaction of any
Monetary Obligation with knowledge of the breach of any provision hereof shall
not be deemed a waiver of such breach, and no waiver by Landlord of any
provision hereof shall be deemed to have been made unless expressed in a writing
signed by Landlord.

 

25



--------------------------------------------------------------------------------

(i) Tenant hereby waives and surrenders, for itself and all those claiming under
it, including creditors of all kinds, (i) any right and privilege which it or
any of them may have under any present or future Law to redeem any of the
Premises or to have a continuance of this Lease after termination of this Lease
or of Tenant’s right of occupancy or possession pursuant to any court order or
any provision hereof, and (ii) the benefits of any present or future Law which
exempts property from liability for debt or for distress for rent.

 

(j) Except as otherwise provided herein, all remedies are cumulative and
concurrent and no remedy is exclusive of any other remedy. Each remedy may be
exercised at any time an Event of Default has occurred and is continuing and may
be exercised from time to time. No remedy shall be exhausted by any exercise
thereof.

 

20. NOTICES.

 

All notices, demands, requests, consents, approvals, offers, statements and
other instruments or communications required or permitted to be given pursuant
to the provisions of this Lease shall be in writing and shall be deemed to have
been given and received for all purposes when delivered in person or by a
commercially reliable 24-hour delivery service or three (3) business days after
being deposited in the United States mail, by registered or certified mail,
return receipt requested, postage prepaid, addressed to the other party at its
address stated in Fundamental Lease Terms above or when delivery is refused. For
the purposes of this Paragraph, any party may substitute another address stated
above (or substituted by a previous notice) for its address by giving fifteen
(15) days’ notice of the new address to the other party, in the manner provided
above.

 

21. ESTOPPEL CERTIFICATE.

 

At any time upon not less than ten (10) business days’ prior written request by
either Landlord or Tenant (the “Requesting Party”) to the other party (the
“Responding Party”), the Responding Party shall deliver to the Requesting Party
a statement in writing, executed by an authorized officer of the Responding
Party, certifying (a) that, except as otherwise specified, this Lease is
unmodified and in full force and effect, (b) the dates to which Basic Rent,
Additional Rent and all other Monetary Obligations have been paid, (c) that, to
the knowledge of the signer of such certificate and except as otherwise
specified, no default by either Landlord or Tenant exists hereunder, (d) such
other matters as the Requesting Party may reasonably request, and (e) if Tenant
is the Responding Party that, except as otherwise specified, there are no
proceedings pending or, to the knowledge of the signer, threatened, against
Tenant before or by an court or administrative agency which, if adversely
decided, would materially and adversely affect the financial condition and
operations of Tenant. Any such statements by the Responding Party may be relied
upon by the Requesting Party, any Person whom the Requesting Party notifies the
Responding Party in its request for the Certificate is an intended recipient or
beneficiary of the Certificate, any Lender or their assignees and by any
prospective purchaser or mortgagee of any of the Premises. Any certificate
required under this Paragraph 25 and delivered by Tenant shall state that, in
the opinion of each person signing the same, he has made such examination or
investigation as is necessary to enable him to express an informed opinion as to
the subject matter of such certificate, and shall briefly state the nature of
such examination or investigation.

 

26



--------------------------------------------------------------------------------

22. SURRENDER.

 

Upon the expiration or earlier termination of this Lease, Tenant shall peaceably
leave and surrender the Premises, is applicable, to Landlord in the same
condition in which the Premises, if applicable, was at the commencement of this
Lease, except fire or other casualty if Tenant has no obligation to restore as
repaired, rebuilt, restored, altered, replaced or added to as permitted or
required by any provision of this Lease, and except for ordinary wear and tear.
Upon such surrender, Tenant shall (a) remove from the Premises, if applicable,
all property which is owned by Tenant or third parties other than Landlord, (b)
remove all unused lead batteries, light fixtures and inoperable fluorescent
fixtures and ballasts, and (c) repair any damage caused by such removal.
Property not so removed shall become the property of Landlord, and Landlord may
thereafter cause such property to be removed from the Premises or Affected
Premises, if applicable. The cost of removing and disposing of such property and
repairing any damage to any of the Premises, if applicable, caused by such
removal shall be paid by Tenant to Landlord upon demand. Landlord shall not in
any manner or to any extent be obligated to reimburse Tenant for any such
property which becomes the property of Landlord pursuant to this Paragraph 23.

 

23. BOOKS AND RECORDS.

 

(a) Tenant shall keep adequate records and books of account with respect to the
finances and business of Tenant generally and with respect to the Premises, in
accordance with generally accepted accounting principles (“GAAP”) consistently
applied, and shall permit Landlord and Lender by their respective agents,
accountants and attorneys, upon reasonable notice to Tenant in accordance with
Paragraph 3(b), to visit and inspect the Premises and examine (and make copies
of) the records and books of account and to discuss the finances and business
with the officers of Tenant, at such reasonable times as may be requested by
Landlord. Upon the request of Lender or Landlord (either telephonically or in
writing), Tenant shall provide the requesting party with copies of any
information to which such party would be entitled in the course of a personal
visit.

 

(b) Tenant shall deliver to Landlord and to Lender (i) within ninety (90) days
of the close of each fiscal year, annual audited financial statements of Tenant
prepared by nationally recognized independent certified public accountants
(provided Landlord hereby approves PriceWaterhouse) and (ii) within ten (10)
days after completion, Tenant’s annual budget. Tenant shall also furnish to
Landlord within forty-five (45) days after the end of each of the three
remaining quarters unaudited financial statements and all other quarterly
reports of Tenant, certified by Tenant’s chief financial officer, and all
filings, if any, of Form 10-K, Form 10-Q and other required filings with the
Securities and Exchange Commission pursuant to the provisions of the Securities
Exchange Act of 1934, as amended, or any other Law. All financial statements of
Tenant shall be prepared in accordance with GAAP consistently applied. All
annual financial statements shall be accompanied (i) by an opinion of said
accountants stating that (A) there are no qualifications as to the scope of the
audit and (B) the audit was performed in accordance with GAAP and (ii) by the
affidavit of the president or a vice president of Tenant, dated within five (5)
days of the delivery of such statement, stating that (C) the affiant knows of no
Event of Default, or event which, upon notice or the passage of time or both,
would become an Event of Default which has occurred and is continuing hereunder
or, if any

 

27



--------------------------------------------------------------------------------

such event has occurred and is continuing, specifying the nature and period of
existence thereof and what action Tenant has taken or proposes to take with
respect thereto and (D) except as otherwise specified in such affidavit, that
Tenant has fulfilled all of its obligations under this Lease which are required
to be fulfilled on or prior to the date of such affidavit.

 

24. NON-RECOURSE AS TO LANDLORD.

 

Anything contained herein to the contrary notwithstanding, any claim based on or
in respect of any liability of Landlord under this Lease shall be limited to
actual damages and shall be enforced only against the Premises and not against
any other assets, properties or funds of (a) Landlord, (b) any director, member,
officer, general partner, limited partner, employee or agent of Landlord, or any
general partner of Landlord, any of its general partners or shareholders (or any
legal representative, heir, estate, successor or assign of any thereof), (c) any
predecessor or successor partnership or corporation (or other entity) of
Landlord, or any of its general partners, either directly or through Landlord or
its general partners or any predecessor or successor partnership or corporation
or their shareholders, officers, directors, employees or agents (or other
entity), or (d) any other Person affiliated with any of the foregoing, or any
director, officer, employee or agent of any thereof).

 

25. FINANCING; SALE.

 

(a) Tenant agrees to pay all costs and expenses incurred by Landlord in
connection with the purchase, sale, leasing, initial financing, refinancing and
sale of the Premises including, without limitation, the cost of appraisals, due
diligence, environmental reports, title insurance, brokerage and placement fees,
surveys, legal fees and expenses, loan placement fees, and Lender’s commitment
fees; provided, that notwithstanding the foregoing, or anything in this Lease to
the contrary, (i) such costs in connection with the acquistion and initial
financing of the Premises shall not exceed $100,000 and (ii) no such costs and
expenses shall be payable with respect to (x) a financing after the initial
financing and four (4)subsequent refinancings or (y) a sale of the Premises
after the third (3rd) sale of the Premises.

 

(b) Tenant agrees to pay, within three (3) business days of written demand
thereof, any cost, charge or expense (other than principal and interest) imposed
upon Landlord by Lender which is not caused by the negligence or willful
misconduct of Landlord and which is not otherwise reimbursed by Tenant to
Landlord pursuant to any other provision of this Lease.

 

(c) If Landlord desires to obtain or refinance any Loan, Tenant shall negotiate
in good faith with Landlord concerning any request made by any Lender or
proposed Lender for changes or modifications in this Lease. In particular,
Tenant shall agree, upon request of Landlord, to supply any such Lender with
such notices and information as Tenant is required to give to Landlord hereunder
and to extend the rights of Landlord hereunder to any such Lender and to consent
to such financing if such consent is requested by such Lender. Tenant shall
provide any other consent or statement and shall execute any and all other
documents that such Lender reasonably requires in connection with such
financing, including any environmental indemnity agreement and subordination,
non-disturbance and attornment agreement, so long as the same do not materially
adversely affect any right, benefit or privilege of Tenant under this Lease or

 

28



--------------------------------------------------------------------------------

materially increase Tenant’s obligations under this Lease. Such subordination,
nondisturbance and attornment agreement may require Tenant to confirm that (a)
Lender and its assigns will not be liable for any misrepresentation, act or
omission of Landlord and (b) Lender and its assigns will not be subject to any
counterclaim, demand or offsets which Tenant may have against Landlord.

 

26. SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT.

 

This Lease and Tenant’s interest hereunder shall be subordinate to any mortgage
or other security instrument hereafter placed upon the Premises by Landlord, and
to any and all advances made or to be made thereunder, to the interest thereon,
and all renewals, replacements and extensions thereof, provided that any such
mortgage or other security instrument (or a separate instrument in recordable
form duly executed by the holder of any such mortgage or other security
instrument and delivered to Tenant) shall provide for the recognition of this
Lease and all Tenant’s rights hereunder unless and until an Event of Default
exists or Landlord shall have the right to terminate this Lease pursuant to any
applicable provision hereof.

 

27. TAX TREATMENT; REPORTING.

 

Landlord and Tenant each acknowledge that each shall treat this transaction as a
true lease for state law purposes and shall report this transaction as a Lease
for Federal income tax purposes. For Federal income tax purposes each shall
report this Lease as a true lease with Landlord as the owner of the Premises and
Equipment and Tenant as the lessee of such Premises and Equipment including: (i)
treating Landlord as the owner of the property eligible to claim depreciation
deductions under Section 167 or 168 of the Internal Revenue Code of 1986 (the
“Code”) with respect to the Premises and Equipment, (ii) Tenant reporting its
Rent payments as rent expense under Section 12 of the Code, and (iii) Landlord
reporting the Rent payments as rental income.

 

28. SECURITY DEPOSIT.

 

(a) Tenant shall deliver to Landlord upon execution hereof a security deposit
(the “Security Deposit”) in the amount of $84,000. As used herein, the term
“Security Deposit” shall include, in addition, any letter of credit provided
pursuant to Paragraph 7(b). The Security Deposit shall be in the form of U.S.
dollars or an irrevocable letter of credit (the “Letter of Credit”) and shall be
issued by a bank acceptable to Landlord and in form and substance satisfactory
to Landlord. The Security Deposit shall remain in full force and effect for the
balance of the Term as security for the payment by Tenant of the Rent and all
other charges or payments to be paid hereunder and the performance of the
covenants and obligations contained herein, and the Letter of Credit shall be
renewed at least thirty (30) days prior to any expiration thereof. If Tenant
fails to renew the Letter of Credit by such date, time being of the essence,
Landlord shall have the right at any time after the thirtieth (30th) day before
such expiration date to draw on the Letter of Credit and to deposit the proceeds
of the Letter of Credit in any account for the benefit of Landlord or to declare
an Event of Default, and no interest thereon shall be due and payable to Tenant.

 

(b) If at any time an Event of Default shall have occurred and be continuing,
Landlord shall be entitled, at its sole discretion, to draw on the Security
Deposit and to apply the proceeds in payment of (i) any Rent or other charges
for the payment of which Tenant shall be in default, (ii) prepaid Basic Rent,
(iii) any expense incurred by Landlord in curing any default of Tenant, and/or
(iv) any other sums due to Landlord in connection

 

29



--------------------------------------------------------------------------------

with any default or the curing thereof, including, without limitation, any
damages incurred by Landlord by reason of such default, including any rights of
Landlord under Paragraph 19 or to do any combination of the foregoing, all in
such order or priority as Landlord shall so determine in its sole discretion and
Tenant acknowledges and agrees that such proceeds shall not constitute assets or
funds of Tenant or its estate, or be deemed to be held in trust for Tenant, but
shall be, for all purposes, the property of Landlord (or Lender, to the extent
assigned). Tenant further acknowledges and agrees that (1) Landlord’s
application of the proceeds of the Security Deposit towards the payment of Basic
Rent, Additional Rent or the reduction of any damages due Landlord in accordance
with Paragraph 20 of this Lease, constitutes a fair and reasonable use of such
proceeds, and (2) the application of such proceeds by Landlord towards the
payment of Basic Rent, Additional Rent or any other sums due under this Lease
shall not constitute a cure by Tenant of the applicable default provided that an
Event of Default shall not exist if Tenant restores the Security Deposit to its
full amount within five (5) days and in accordance with the requirements of this
Paragraph 28, so that the original amount of the Security Deposit shall be again
on deposit with Landlord.

 

(c) At the expiration of the Term and so long as no Event of Default exists the
Security Deposit shall be returned to Tenant.

 

Landlord shall have the right to designate Lender or any other holder of a
Mortgage as the beneficiary of the Letter of Credit or Cash Security Deposit
during the term of the applicable Loan, and such Lender or other holder of a
Mortgage shall have all of the rights of Landlord under this Paragraph 28.
Tenant covenants and agrees to execute such agreements, consents and
acknowledgments as may be requested by Landlord from time to time to change the
holder of the Security Deposit or Cash Security Deposit as hereinabove provided.

 

OPTION TO PURCHASE.

 

(a) So long as no Event of Default shall have occurred and then be continuing
hereunder, Landlord does hereby give and grant to Tenant the option to purchase
the Premises for a purchase price (the “Purchase Price”) equal to the greater of
$700,000 or Fair Market Value (as hereafter defined) on the scheduled Expiration
Date of the Term. If Tenant intends to exercise such option, Tenant shall give
written notice to Landlord to such effect, accompanied by an earnest money
deposit equal to $100,000.00 (the “Option Notice”) not later than twelve (12)
months prior to the scheduled Expiration Date. Promptly upon receipt of such
notice by Landlord, the parties shall commence to determine Fair Market Value
NOTWITHSTANDING THE FOREGOING, TENANT HEREBY ACKNOWLEDGES AND AGREES THAT TIME
SHALL BE OF THE ESSENCE WITH RESPECT TO THE TIMING OF THE DELIVERY OF THE OPTION
NOTICE BY TENANT.

 

(b) If Tenant shall exercise the foregoing option to purchase the Premises, on
the later to occur of (i) the Option Purchase Date or (ii) the date when Tenant
has paid the Purchase Price and has satisfied all other Monetary Obligations,
Landlord shall convey the Premises to Tenant in accordance with Paragraph 30;
provided, that if an Event of Default has occurred and is continuing at, or any
time following Tenant’s notice of exercise of option, Landlord, at its sole
option, may terminate Tenant’s option to purchase hereunder. IF THIS LEASE SHALL
TERMINATE FOR ANY REASON PRIOR TO THE END OF THE DATE ORIGINALLY FIXED HEREIN
FOR THE EXPIRATION OF THE TERM, OR IF TENANT SHALL FAIL

 

30



--------------------------------------------------------------------------------

TO TIMELY GIVE THE OPTION NOTICE, THE OPTION PROVIDED IN THIS PARAGRAPH 29 AND
ANY EXERCISE THEREOF BY TENANT SHALL AUTOMATICALLY CEASE AND TERMINATE AND SHALL
BE NULL AND VOID. IN SUCH EVENT TENANT SHALL EXECUTE A QUIT CLAIM DEED AND SUCH
OTHER DOCUMENTS AS LANDLORD SHALL REASONABLY REQUEST EVIDENCING THE TERMINATION
OF ITS PURCHASE OPTION HEREUNDER.

 

PROCEDURES UPON PURCHASE.

 

(a) If the Premises are purchased by Tenant pursuant to any provision of this
Lease, Landlord need not convey any better title thereto than that which was
conveyed to Landlord, and Tenant or its designee shall accept such title,
subject, however, to the Permitted Encumbrances and to all other liens,
exceptions and restrictions on, against or relating to any of the Premises to
all applicable Laws, but free of the lien of and security interest created by
any Mortgage or Assignment and liens, exceptions and restrictions on, against or
relating to the Premises which have been created by or resulted from acts of
Landlord after the date of this Lease, unless the same are Permitted
Encumbrances or customary utility easements benefiting the Premises or were
created with the concurrence of Tenant or as a result of a default by Tenant
under this Lease.

 

(b) Upon the date fixed for any such purchase of the Premises pursuant to any
provision of this Lease (any such date the “Purchase Date”), Tenant shall pay to
Landlord, or to any Person to whom Landlord directs payment, the Purchase Price,
and Landlord shall deliver to Tenant (i) a special or limited warranty deed with
covenants only as to grantor’s acts (in the required statutory form for the
State of Minnesota) which describes the premises being conveyed and conveys the
title thereto as provided in Paragraph 30(a), and (ii) such other instruments as
shall be necessary to transfer to Tenant or its designee any other property.

 

(c) To the extent required, any warranties previously assigned or sold to
Landlord shall be reassigned or reconveyed to Tenant, and any prepaid Basic Rent
paid to Landlord shall be prorated as of the Purchase Date, and the prorated
unapplied balance shall be deducted from the Purchase Price due to Landlord;
provided, that no apportionment of any impositions shall be made upon any such
purchase.

 

DETERMINATION OF FAIR MARKET VALUE.

 

Whenever a determination of Fair Market Value is required pursuant to any
provision of this Lease, such Fair Market Value shall be determined in
accordance with the following procedure:

 

Landlord and Tenant shall endeavor to agree upon such Fair Market Value within
thirty (30) days after the date (the “Applicable Initial Date”) on which Tenant
provides Landlord with an Option Notice to purchase the Premises pursuant to
Paragraph 29.

 

If the parties shall not have signed such agreement within thirty (30) days
after the Applicable Initial Date, Tenant shall within fifty (50) days after the
Applicable Initial Date select an appraiser and notify Landlord in writing of
the name, address and qualifications of such appraiser. Within twenty (20) days
following Landlord’s receipt of Tenant’s notice of the appraiser selected by
Tenant, Landlord shall select an appraiser and notify

 

31



--------------------------------------------------------------------------------

Tenant of the name, address and qualifications of such appraiser. Such two
appraisers shall endeavor to agree upon Fair Market Value based on a written
appraisal made by each of them as of the Relevant Date (and given to Landlord by
Tenant). If such two appraisers shall agree upon a Fair Market Value, the amount
of such Fair Market Value as so agreed shall be binding and conclusive upon
Landlord and Tenant.

 

If such two appraisers shall be unable to agree upon a Fair Market Value within
twenty (20) days after the selection of an appraiser by Landlord, then such
appraisers shall advise Landlord and Tenant of their respective determination of
Fair Market Value and shall select a third appraiser to make the determination
of Fair Market Value. The selection of the third appraiser shall be binding and
conclusive upon Landlord and Tenant.

 

If such two appraisers shall be unable to agree upon the designation of a third
appraiser within ten (10) days after the expiration of the twenty (20) day
period referred to in clause (iii) above, or if such third appraiser does not
make a determination of Fair Market Value within twenty (20) days after his
selection, then such third appraiser or a substituted third appraiser, as
applicable, shall, at the request of either party hereto (with respect to the
other party), be appointed by the American Arbitration Association in
Minneapolis, MN. The determination of Fair Market Value made by the third
appraiser appointed pursuant hereto shall be made within twenty (20) days after
such appointment.

 

If a third appraiser is selected, Fair Market Value shall be the average of the
determination of Fair Market Value made by the third appraiser and the
determination of Fair Market Value made by the appraiser (selected pursuant to
Paragraph 31(a)(ii) hereof) whose determination of Fair Market Value is nearest
to that of the third appraiser. Such average shall be binding and conclusive
upon Landlord and Tenant.

 

All appraisers selected or appointed pursuant to this Paragraph 31(a) shall (A)
be independent qualified MAI appraisers (B) have no right, power or authority to
alter or modify the provisions of this Lease, (C) utilize the definition of Fair
Market Value hereinabove set forth above, and (D) be registered in the State if
the State provides for or requires such registration.

 

The Cost of the procedure described in this Paragraph 31(a) above shall be paid
one-half by Tenant and one-half by Landlord.

 

If, by virtue of any delay, Fair Market Value is not determined by the
expiration or termination of the then current Term, then the date on which the
Term would otherwise expire or terminate shall be extended with respect to the
Premises, to the date specified for termination in the particular provision of
this Lease pursuant to which the determination of Fair Market Value is being
made.

 

In determining Fair Market Value as defined in clause (b) of the definition of
Fair Market Value, the appraisers shall add (a) the present value of the Rent
for the remaining Term provided herein (with assumed increases in the CPI to be
determined by the appraisers) using a discount rate (which may be determined by
an investment banker retained by each appraiser) based on the creditworthiness
of Tenant and (b) the present value of the Premises as of the end of such Term.
The appraisers shall further assume that no default then exists under the Lease,
that Tenant has complied (and will comply) with all provisions of the Lease.

 

32



--------------------------------------------------------------------------------

29. MISCELLANEOUS.

 

(a) Any act which Landlord is permitted to perform under this Lease may be
performed at any time and from time to time by Landlord or any person or entity
designated by Landlord. Each appointment of Landlord as attorney-in-fact for
Tenant hereunder is irrevocable and coupled with an interest. Unless with
respect to Paragraph 17 or as otherwise stated in this Lease, Landlord shall not
unreasonably withhold or delay its consent whenever such consent is required
under this Lease. Time is of the essence with respect to the performance by
Tenant of its obligations under this Lease.

 

(b) Landlord shall in no event be construed for any purpose to be a partner,
joint venturer or associate of Tenant or of any subtenant, operator,
concessionaire or licensee of Tenant with respect to any of the Premises or
otherwise in the conduct of their respective businesses.

 

(c) This Lease and any documents which may be executed by Tenant on or about the
effective date hereof at Landlord’s request constitute the entire agreement
between the parties and supersede all prior understandings and agreements,
whether written or oral, between the parties hereto relating to the Premises and
the transactions provided for herein. Landlord and Tenant are business entities
having substantial experience with the subject matter of this Lease and have
each fully participated in the negotiation and drafting of this Lease.
Accordingly, this Lease shall be construed without regard to the rule that
ambiguities in a document are to be construed against the drafter.

 

(d) This Lease may be modified, amended, discharged or waived only by an
agreement in writing signed by the party against whom enforcement of any such
modification, amendment, discharge or waiver is sought.

 

(e) The covenants of this Lease shall run with the land and bind Tenant, its
successors and assigns and all present and subsequent encumbrancers and
subtenants of any of the Premises, and shall inure to the benefit of Landlord,
its successors and assigns. If there is more than one Tenant, the obligations of
each shall be joint and several.

 

(f) Notwithstanding any provision in this Lease to the contrary, all Surviving
Obligations of Tenant shall survive the expiration or termination of this Lease
with respect to the Premises.

 

(g) If any one or more of the provisions contained in this Lease shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Lease, but this Lease shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

(h) This Lease shall be governed by and construed and enforced in accordance
with the laws of the State of Minnesota.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed under seal as of the day and year first above written.

 

LANDLORD:

CONTINENTAL BAKER LLC,

a Minnesota limited liability company

By:  

/s/ Bradley A. Hoyt

   

Bradley A. Hoyt, President

TENANT: PW POLY CORP.

a Minnesota corporation

By:  

/s/ Dobson West

   

Dobson West, Secretary

 

34



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

 

LEGAL DESCRIPTION

 

Baker County, Oregon Property

 

Land located in the Southeast quarter of the Northeast quarter, and the
Northeast quarter of the Southeast quarter of Section 20, and the Northwest
quarter of the Southwest quarter of Section 21, Township 9 South, Range 40 East,
Willamette Meridian, also described as portions of vacated Jackson and Wilovale
Additions to Baker City, Oregon, more particularly described as follows:

 

Beginning at a point S. 79º 49’ 50” W., 935.30 feet from the East quarter corner
of said Section 20, said point being on the Easterly Right of Way of David
Eccles Road (formerly Easterly Right of Way of Sumpter Valley Railway Co.);
thence N. 57º 54’ 08” E., 109.22 feet; thence S. 73º 50’ 09” E., 119.53 feet;
thence S. 32º 06’ 01” E., 203.43 feet; thence S. 26º 05’ 13” E., 689.14 feet;
thence N. 58º 16’ 32” E., 127.01 feet; thence N. 77º 19’ 20” E., 501.7 feet,
more or less, to the centerline of the Powder River as it existed on March 3,
2000; thence Northerly along said Powder River centerline to insect the Westerly
Right of Way of U.P.R.R. at Sta. 4202+18, more or less; thence along said
Westerly Right of Way N. 47º 50’ W., 823.9 feet, more or less, to U.P.R.R. Sta.
4193+94; thence S. 42º 10’ W., 10.0 feet; thence along a 431.4 foot radius curve
right, the chord of which bears S. 46º 43’ 28” E., 30.34 feet; thence S. 27º
06’33” E., 143.08 feet to intersect the North line of the said Northeast quarter
of the Southeast quarter; thence along said North line S. 89º 52’ 49” W., 555.49
feet to intersect the Easterly Right of Way of Rose Street; thence along said
Easterly Right of Way, S. 33º 25’ 40” W., 48.42 feet to intersect the said
Easterly Right of Way of David Eccles Road; thence S. 31º 43’ 30” E., 144.26
feet along said Easterly Right of Way to the point of beginning.

 

Land containing 12.33 Acres, more or less.

 



--------------------------------------------------------------------------------

EXHIBIT B

MACHINERY AND EQUIPMENT

 

All fixtures, machinery, apparatus, equipment, fittings and appliances of every
kind and nature whatsoever now or hereafter affixed or attached to or installed
in any of the Premises (except as hereafter provided), including all electrical,
anti-pollution, heating, lighting (including hanging fluorescent lighting),
incinerating, power, air cooling, air conditioning, humidification, sprinkling,
plumbing, lifting, cleaning, fire prevention, fire extinguishing and ventilating
systems, devices and machinery and all engines, pipes, pumps, tanks (including
exchange tanks and fuel storage tanks), motors, conduits, ducts, steam
circulation coils, blowers, steam lines, compressors, oil burners, boilers,
doors, windows, loading platforms, lavatory facilities, stairwells, fencing
(including cyclone fencing), passenger and freight elevators, overhead cranes
and garage units, together with all additions thereto, substitutions therefor
and replacements thereof required or permitted by this Lease, but excluding all
personal property and all trade fixtures, machinery, office, manufacturing and
warehouse equipment which are not necessary to the operation of the buildings
which constitute part of the Premises for the uses permitted under the Lease.

 

Machinery and Equipment set forth above shall specifically exclude all personal
property and all trade fixtures, machinery, office, manufacturing and warehouse
equipment which are not necessary to the operation of the buildings which
constitute part of the Premises for the uses permitted under this Lease as
buildings, including, without limitation, all equipment used in Tenant’s
material handling, blending, fabricating and reclaim processes and all
electrical transformers owned by the utility company.

 



--------------------------------------------------------------------------------

EXHIBIT C

PERMITTED ENCUMBRANCES

 



--------------------------------------------------------------------------------

EXHIBIT D

BASIC RENT PAYMENTS

 

1. Basic Rent. Subject to the adjustments provided for in Paragraphs 3, 4 and 5
below, Basic Rent payable in respect of the Term shall be $84,000.00 per annum,
payable monthly, in advance on each Basic Rent Payment Date, in equal
installments of $7,000.00 each.

 

2. CPI Adjustments to Basic Rent. The Basic Rent shall be subject to adjustment,
in the manner hereinafter set forth, for increases in the index known as United
States Department of Labor, Bureau of Labor Statistics, Consumer Price Index,
All Urban Consumers, United States City Average, All Items, (1982-84=100)
(“CPI”) or the successor index that most closely approximates the CPI. If the
CPI shall be discontinued with no successor or comparable successor index,
Landlord and Tenant shall attempt to agree upon a substitute index or formula,
but if they are unable to so agree, then the matter shall be determined by
arbitration in accordance with the rules of the American Arbitration Association
then prevailing in Minneapolis, Minnesota. Arbitrator shall be a retired judge
or attorney with real estate experience; arbitrator will provide for reasonably
discovery. Any decision or award resulting from such arbitration shall be final
and binding upon Landlord and Tenant and judgment thereon may be entered in any
court of competent jurisdiction. In no event will the Basic Rent for the First
Rent Adjustment (as defined in Paragraph 4 below) as adjusted by the CPI
adjustment be less than the Basic Rent in effect for the year period immediately
preceding the First Rent Adjustment, and in no event will the Basic Rent for
each Subsequent Rent Adjustment (as defined in Paragraph 4 below) be less than
the Basic Rent in effect for the year period immediately preceding each
Subsequent Rent Adjustment after the First Rent Adjustment.

 

3. Effective Dates of CPI Adjustments. Basic Rent shall not be adjusted to
reflect changes in the CPI until the second (2nd) anniversary of the Basic Rent
Payment Date on which the first full monthly installment of Basic Rent shall be
due and payable (the “First Full Basic Rent Payment Date”). As of the second
(2nd) anniversary of the First Full Basic Rent Payment Date (the “First Rent
Adjustment”) and every two years thereafter (each such adjustment a “Subsequent
Rent Adjustment”), Basic Rent shall be adjusted to reflect increases in the CPI
during the most recent two (2) year period immediately preceding the First Rent
Adjustment and the most recent two (2) year period immediately preceding each
Subsequent Rent Adjustment (the date of the First Rent Adjustment and the date
of each Subsequent Rent Adjustment being hereinafter referred to as the “Basic
Rent Adjustment Date”).

 

4. Method of Adjustment for CPI Adjustment.

 

(a) As of each Basic Rent Adjustment Date when the average CPI determined in
clause (i) below exceeds the Beginning CPI (as defined in this Paragraph 4(a)),
the Basic Rent in effect immediately prior to the applicable Basic Rent
Adjustment Date shall be multiplied by a fraction, the numerator of which shall
be the difference between (i) the average CPI for the three (3) most recent
calendar months (the “Prior Months”) ending prior to such Basic Rent Adjustment
Date for which the CPI has been published on or before the forty-fifth (45th)
day preceding such Basic Rent Adjustment Date and (ii) the Beginning CPI, and
the denominator of which shall be the Beginning CPI. An amount equal to the sum
determined in accordance with preceding sentence shall be added to the Basic
Rent in effect immediately prior to such Basic Rent Adjustment Date. As used
herein, “Beginning CPI” shall mean the average CPI for the three (3) calendar
months corresponding to the Prior Months, but occurring two (2) years earlier
with respect to the First Rent Adjustment and two (2) years earlier with respect
to each Subsequent Rent Adjustment. If the average CPI determined in clause (i)
is the same or less than the Beginning CPI, the Basic Rent will remain the same
for the ensuing two (2) year period with respect to the First Rent Adjustment
and the ensuing two (2) year period with respect to each Subsequent Rent
Adjustment.

 

(b) Effective as of a given Basic Rent Adjustment Date, Basic Rent payable under
this Lease until the next succeeding Basic Rent Adjustment Date shall be the
Basic Rent in effect after the adjustment provided for as of such Basic Rent
Adjustment Date.

 

(c) Notice of the new annual Basic Rent shall be delivered to Tenant on or
before the tenth (10th) day preceding each Basic Rent Adjustment Date, but any
failure to do so by Landlord shall not be or be deemed to be a waiver by
Landlord of Landlord’s rights to collect such sums. Tenant shall pay to
Landlord, within ten (10) days after a notice of the new annual Basic Rent is
delivered to Tenant, all amounts due from Tenant, but unpaid, because the stated
amount as set forth above was not delivered to Tenant at least ten (10) days
preceding the Basic Rent Adjustment Date in question.

 



--------------------------------------------------------------------------------

EXHIBIT E

DEFINITIONS

 

“Alterations” shall mean all changes, additions, improvements to, all
alterations, reconstructions, renewals, or removals of the Improvements or
Equipment, both interior and exterior, structural and non-structural, and
ordinary and extraordinary.

 

“Assignment” shall mean any assignment of rents and leases from Landlord to a
Lender which (a) encumbers any of the Premises and (b) secures Landlord’s
obligation to repay a Loan, as the same may be amended, supplemented or modified
from time to time.

 

“Casualty” shall mean any damage to or destruction of or which affects the
Premises.

 

“Condemnation” shall mean a Taking and/or a Requisition.

 

“Condemnation Notice” shall mean notice or knowledge of the institution of or
intention to institute any proceeding for Condemnation.

 

“Consolidated EBIT” shall mean, for any period, Consolidated Net Income, before
total interest expense and income taxes of Tenant and its Subsidiaries
determined on a consolidated basis.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT, adjusted by
adding thereto the amount of all depreciation expense and amortization expense
plus non-cash compensation expenses that were deducted in determining
Consolidated EBIT for such period.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss),
after provisions for income taxes (other than with respect to net income taxes
attributable to items that are excluded from the calculation of Consolidated Net
Income in the period), of the Tenant and its Subsidiaries on a consolidated
basis for such period taken as a single accounting period in conformity with
GAAP but excluding in any event (a) any extraordinary gains (net of
extraordinary losses) but with giving effect to gains or losses from sales of
assets sold in the ordinary course of business; (b) net earnings of any other
Person (other than a Subsidiary) in which the Tenant or any consolidated
Subsidiary has an ownership interest, except to the extent such net earnings
shall have actually been received by the Tenant or such consolidated Subsidiary
in the form of cash distributions; (c) any portion of the net earnings of any
consolidated Subsidiary which is unavailable for payment of dividends to the
Tenant or any other

 



--------------------------------------------------------------------------------

consolidated Subsidiary by reason of the provisions of any agreement or
applicable law or regulation; (d) earnings resulting from any reappraisal,
revaluation or write-up of assets; (e) the income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of such Person or is merged
into or consolidated with such Person or any of its Subsidiaries or that
Person’s assets are acquired by such Person or any of its Subsidiaries; (f) the
aggregate net gain (or loss) during such period arising from the revaluation
(but not sale) of readily marketable securities; (g) the income (or loss) from
discontinued operations; and (h) non-cash charges and cash charges.

 

“Costs” shall mean all reasonable costs and expenses incurred by a Person or
associated with such transaction, including without limitation, reasonable
attorneys’ fees and expenses, court costs, brokerage fees, escrow fees, title
insurance premiums, mortgage commitment fees, mortgage points, recording fees
and transfer taxes, as the circumstances require.

 

“CPI” shall mean CPI as defined in Exhibit “D” hereto.

 

“Environmental Law” shall mean (i) whenever enacted or promulgated, any
applicable federal, state, foreign and local law, statute, ordinance, rule,
regulation, license, permit, authorization, approval, consent, court order,
judgment, decree, injunction, code, requirement or agreement with any
governmental entity, (x) relating to pollution (or the cleanup thereof), or the
protection of air, water vapor, surface water, groundwater, drinking water
supply, land (including land surface or subsurface), plant, aquatic and animal
life from injury caused by a Hazardous Substance or (y) concerning exposure to,
or the use, containment, storage, recycling, reclamation, reuse, treatment,
generation, discharge, transportation, processing, handling, labeling,
production, disposal or remediation of any Hazardous Substance, Hazardous
Condition or Hazardous Activity, in each case as amended and as now or hereafter
in effect, and (ii) any common law or equitable doctrine (including, without
limitation, injunctive relief and tort doctrines such as negligence, nuisance,
trespass and strict liability) that may impose liability or obligations or
injuries or damages due to or threatened as a result of the presence of,
exposure to, or ingestion of, any Hazardous Substance. The term Environmental
Law includes, without limitation, the federal Comprehensive Environmental
Response Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act, the federal Water Pollution Control Act, the federal Clean
Air Act, the federal Clean Water Act, the federal Resources Conservation and
Recovery Act of 1976 (including the Hazardous and Solid Waste Amendments to
RCRA), the federal Solid Waste Disposal Act, the federal Toxic Substance Control
Act, the federal Insecticide, Fungicide and Rodenticide Act, the federal
Occupational Safety and Health Act of 1970, the federal National Environmental
Policy Act and the federal Hazardous Materials Transportation Act, each as
amended and as now or hereafter in effect and any similar state or local Law.

 

“Environmental Violation” shall mean (a) any direct or indirect discharge,
disposal, spillage, emission, escape, pumping, pouring, injection, leaching,
release, seepage, filtration or transporting of any Hazardous Substance at,
upon, under, onto or within the Premises, or from the Premises to the
environment, in violation of any Environmental Law or in excess of any
reportable quantity established under any Environmental Law or which could
result in any liability to Landlord, Tenant or Lender, any Federal, state or
local government or any other Person for the costs of any removal or remedial
action or natural resources damage or for bodily injury or property damage, (b)
any deposit, storage, dumping, placement or use of any Hazardous Substance at,
upon, under or within the Premises or which extends to any Adjoining Property in
violation of any Environmental Law or in excess of any reportable quantity
established under any Environmental Law or which could result in any liability
to any Federal, state or local government or to any other Person for the costs
of any removal or remedial action or natural resources damage or for bodily
injury or property damage, (c) the abandonment or discarding of

 



--------------------------------------------------------------------------------

any barrels, containers or other receptacles containing any Hazardous Substances
in violation of any Environmental Laws, (d) any activity, occurrence or
condition which could result in any liability, cost or expense to Landlord or
Lender or any other owner or occupier of the Premises, or which could result in
a creation of a lien on the Premises under any Environmental Law or (e) any
violation of or noncompliance with any Environmental Law.

 

“Federal Funds” shall mean federal or other immediately available funds which at
the time of payment are legal tender for the payment of public and private debts
in the United States of America.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.

 

“Hazardous Activity” means any activity, process, procedure or undertaking which
directly or indirectly (i) procures, generates or creates any Hazardous
Substance; (ii) causes or results in (or threatens to cause or result in) the
release, seepage, spill, leak, flow, discharge or emission of any Hazardous
Substance into the environment (including the air, ground water, watercourses or
water systems), (iii) involves the containment or storage of any Hazardous
Substance; or (iv) would cause any of the Premises or any portion thereof to
become a hazardous waste treatment, recycling, reclamation, processing, storage
or disposal facility within the meaning of any Environmental Law.

 

“Hazardous Condition” means any condition which would support any claim or
liability under any Environmental Law, including the presence of underground
storage tanks.

 

“Hazardous Substance” means (i) any substance, material, product, petroleum,
petroleum product, derivative, compound or mixture, mineral (including
asbestos), chemical, gas, medical waste, or other pollutant, in each case
whether naturally occurring, man-made or the by-product of any process, that is
toxic, harmful or hazardous or acutely hazardous to the environment or public
health or safety or (ii) any substance supporting a claim under any
Environmental Law, whether or not defined as hazardous as such under any
Environmental Law. Hazardous Substances include, without limitation, any toxic
or hazardous waste, pollutant, contaminant, industrial waste, petroleum or
petroleum-derived substances or waste, radon, radioactive materials, asbestos,
asbestos containing materials, urea formaldehyde foam insulation, lead,
polychlorinated biphenyls.

 

“Insurance Requirements” shall mean the requirements of all insurance policies
maintained in accordance with this Lease.

 

“Law” shall mean any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted governmental authority, court or agency, now or
hereafter enacted or in effect.

 

“Lease Year” shall mean, with respect to the first Lease Year, the period
commencing on the Commencement Date and ending at midnight on the last day of
the twelfth (12th) consecutive calendar month following the month in which the
Commencement Date occurred, and each succeeding twelve (12) month period during
the Term.

 

“Legal Requirements” shall mean the requirements of all present and future Laws
(including but not limited to Environmental Laws and Laws related to
accessibility to, usability by, and discrimination against, disabled
individuals) and all covenants, restrictions and conditions now or hereafter of
record which may be applicable to Tenant or to the Premises, or to the use,
manner of use, occupancy, possession, operation, maintenance, alteration, repair
or restoration of the Premises, even if compliance therewith necessitates
structural changes or improvements or results in interference with the use or
enjoyment of the Premises, or requires Tenant to carry insurance other than as
required by this Lease.

 



--------------------------------------------------------------------------------

“Lender” shall mean any person or entity (and its respective successors and
assigns) which may, on or after the date hereof, make a Loan to Landlord or be
the holder of a Note.

 

“Loan” shall mean any loan made by one or more Lenders to Landlord, which loan
is secured by a Mortgage and an Assignment and evidenced by a Note.

 

“Monetary Obligations” shall mean Rent and all other sums payable by Tenant
under this Lease to Landlord, to any third party on behalf of Landlord or to any
Indemnitee.”Mortgage” shall mean any mortgage or deed of trust from Landlord to
a Lender which (a) encumbers any of the Premises and (b) secures Landlord’s
obligation to repay a Loan, as the same may be amended, supplemented or
modified.

 

“Net Award” shall mean (a) the entire award payable to Landlord or Lender by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise, or (b) the entire proceeds of any insurance required under clauses
(i), (ii) (to the extent payable to Landlord or Lender), (iv), (v) or (vi) of
Paragraph 16(a), as the case may be, less any expenses incurred by Landlord,
Lender or Tenant in collecting such award or proceeds.

 

“Note” shall mean any promissory note evidencing Landlord’s obligation to repay
a Loan, as the same may be amended, supplemented or modified.

 

“Partial Casualty” shall mean any Casualty which does not constitute a
Termination Event.

 

“Partial Condemnation” shall mean any Condemnation which does not constitute a
Termination Event.

 

“Permitted Encumbrances” shall mean those covenants, restrictions, reservations,
liens, conditions and easements and other encumbrances, other than any Mortgage
or Assignment, listed on Exhibit “C” hereto (but such listing shall not be
deemed to revive any such encumbrances that have expired or terminated or are
otherwise invalid or unenforceable).

 

“Person” shall mean an individual, partnership, association, corporation or
other entity.

 

“Prepayment Premium” shall mean any payment required to be made by Landlord to a
Lender under a Note or other document evidencing or securing a Loan (other than
payments of principal and/or interest which Landlord is required to make under a
Note or a Mortgage) solely by reason of any prepayment or defeasance by Landlord
of any principal due under a Note or Mortgage, and which may, without
limitation, take the form of (i) a “make whole” or yield maintenance clause
requiring a prepayment premium or (ii) a defeasance payment (such defeasance
payment to be an amount equal to the positive difference between (a) the total
amount required to defease a Loan and (b) the outstanding principal balance of
the Loan as of the date of such defeasance plus reasonable Costs of Landlord and
Lender).

 

“Present Value” of any amount shall mean such amount discounted by a rate per
annum which is the lower of (a) the Prime Rate at the time such present value is
determined or (b) seven percent (7%) per annum.

 

“Prime Rate” shall mean the interest rate per annum as published, from time to
time, in The Wall Street Journal as the “Prime Rate” in its column entitled
“Money Rate”. In the event The Wall Street Journal ceases publication or ceases
to publish the “Prime Rate” as described above, then the reference or prime rate
of U.S. Bank or other national bank designated by Landlord.

 

“Relevant Amount” shall mean the Termination Amount or the Default Termination
Amount, as the case may be.

 

“Rent” shall mean, collectively, Basic Rent and Additional Rent.

 

“Requisition” shall mean any temporary requisition or confiscation of the use or
occupancy of any of the Premises by any governmental authority, civil or
military, whether pursuant to an agreement with such governmental authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.

 



--------------------------------------------------------------------------------

“State” shall mean the State of Minnesota.

 

“Subsidiary” of any Person means a corporation a majority of the Voting Stock of
which is at the time owned, or the management of which is otherwise controlled,
directly or indirectly, through one or intermediaries, or both, by such Person.

 

“Surviving Obligations” shall mean any obligations of Tenant under this Lease,
actual or contingent, which arise on or prior to the expiration or prior
termination of this Lease or which survive such expiration or termination by
their own terms.

 

“Taking” shall mean (a) any taking or damaging of all or a portion of any of the
Premises (i) in or by condemnation or other eminent domain proceedings pursuant
to any Law, general or special, or (ii) by reason of any agreement with any
condemnor in settlement of or under threat of any such condemnation or other
eminent domain proceeding, or (iii) by any other means, or (b) any de facto
condemnation. The Taking shall be considered to have taken place as of the later
of the date actual physical possession is taken by the condemnor, or the date on
which the right to compensation and damages accrues under the law applicable to
the Premises.

 

“Termination Amount” shall mean the greater of (a) the sum of the Fair Market
Value and the applicable Prepayment Premium which Landlord will be required to
pay in prepaying or defeasing, as applicable, any Loan with proceeds of the
Termination Amount or (b) the sum of all of Landlord’s costs to acquire the
Premises and the applicable Prepayment Premium which will be required to pay in
prepaying or defeasing in whole or in part, as applicable, any Loan with
proceeds of the Termination Amount.

 

“Third Party Purchaser” shall mean the Third Party Purchaser as defined in
Paragraph 21 (f).

 

“Voting Stock” means shares of stock of a corporation having ordinary voting
power to elect the board of directors or other managers of such corporation.

 

[End of Page]

 